Exhibit 10.1
 
UTi Worldwide Inc.
U.S.$55,000,000 8.06% Senior Unsecured Guaranteed Notes
due August 9, 2014
 
Note Purchase Agreement
 
Dated as of July 9, 2009
 

 

 



--------------------------------------------------------------------------------



 



Table of Contents

          Section Heading   Page  
 
       
Section 1. Authorization of Notes
    1  
 
       
Section 1.1. Authorization of Notes
    1  
Section 1.2. Guarantee Agreement
    1  
 
       
Section 2. Sale and Purchase of Notes
    1  
 
       
Section 3. Closing
    2  
 
       
Section 4. Conditions to Closing
    2  
 
       
Section 4.1. Representations and Warranties
    2  
Section 4.2. Performance; No Default
    2  
Section 4.3. Compliance Certificates
    2  
Section 4.4. Opinions of Counsel
    3  
Section 4.5. Purchase Permitted By Applicable Law, Etc.
    3  
Section 4.6. Sale of Other Notes
    4  
Section 4.7. Payment of Special Counsel Fees
    4  
Section 4.8. Private Placement Number
    4  
Section 4.9. Changes in Corporate Structure
    4  
Section 4.10. Acceptance of Appointment to Receive Service of Process
    4  
Section 4.11. Funding Instructions
    4  
Section 4.12. Proceedings and Documents
    4  
Section 4.13. Subsidiary Guarantee Agreement
    4  
Section 4.14. Existing Credit Agreement
    4  
 
       
Section 5. Representations and Warranties of the Obligors
    5  
 
       
Section 5.1. Organization; Power and Authority
    5  
Section 5.2. Authorization, Etc.
    5  
Section 5.3. Disclosure
    5  
Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates
    6  
Section 5.5. Financial Statements; Material Liabilities
    7  
Section 5.6. Compliance with Laws, Other Instruments, Etc.
    7  
Section 5.7. Governmental Authorizations, Etc.
    7  
Section 5.8. Litigation; Observance of Agreements, Statutes and Orders
    8  
Section 5.9. Taxes
    8  
Section 5.10. Title to Property; Leases
    8  
Section 5.11. Licenses, Permits, Etc.
    9  
Section 5.12. Compliance with ERISA; Non-U.S. Plans
    9  
Section 5.13. Private Offering by the Company
    10  
Section 5.14. Use of Proceeds; Margin Regulations
    10  

 

-i-



--------------------------------------------------------------------------------



 



          Section Heading   Page    
Section 5.15. Existing Indebtedness; Future Liens
    11  
Section 5.16. Foreign Assets Control Regulations, Etc.
    12  
Section 5.17. Status under Certain Statutes
    12  
Section 5.18. Environmental Matters
    12  
Section 5.19. Ranking of Obligations
    13  
Section 5.20. Obligor Group
    13  
Section 5.21. CASS Reserve
    13  
Section 5.22. Labor Matters
    13  
Section 5.23. Insolvency
    13  
Section 5.24. Taiwan Guarantor
    14  
Section 5.25. Lake States Trucking
    14  
 
       
Section 6. Representations of the Purchaser
    14  
 
       
Section 6.1. Purchase for Investment
    14  
Section 6.2. Source of Funds
    14  
Section 6.3. Accredited Investor
    15  
 
       
Section 7. Information as to Company
    16  
 
       
Section 7.1. Financial and Business Information
    16  
Section 7.2. Officer’s Certificate
    19  
Section 7.3. Visitation
    20  
Section 7.4. Limitation on Disclosure Obligation
    20  
 
       
Section 8. Payment and Prepayment of the Notes
    21  
 
       
Section 8.1. Required Prepayments
    21  
Section 8.2. Optional Prepayments with Make-Whole Amount
    21  
Section 8.3. Prepayment for Tax Reasons
    22  
Section 8.4. Prepayment of Notes upon Change of Control
    23  
Section 8.5. Allocation of Partial Prepayments
    24  
Section 8.6. Maturity; Surrender, Etc.
    24  
Section 8.7. Purchase of Notes
    24  
Section 8.8. Make-Whole Amount and Modified Make-Whole Amount
    24  
Section 8.9. Prepayment in Connection with Sales of Assets
    26  
 
       
Section 9. Affirmative Covenants
    26  
 
       
Section 9.1. Compliance with Law
    26  
Section 9.2. Insurance
    27  
Section 9.3. Maintenance of Properties
    27  
Section 9.4. Payment of Taxes and Claims
    27  
Section 9.5. Corporate Existence, Etc.
    27  
Section 9.6. Books and Records
    28  
Section 9.7. Priority of Obligations
    28  
Section 9.8. Minimum Interest Charge Coverage
    28  
Section 9.9. Dividend Capture from South Africa
    28  

 

-ii-



--------------------------------------------------------------------------------



 



          Section Heading   Page    
Section 9.10. Additional Obligors and Collateral
    28  
Section 9.11. Release of Subsidiary Guarantors
    29  
Section 9.12. Guarantor Cover Ratio
    30  
Section 9.13. Group Structure
    31  
Section 9.14. CASS Agreement
    31  
Section 9.15. Additional Restrictions
    31  
Section 9.16. Post-Closing Obligations
    33  
 
       
Section 10. Negative Covenants
    33  
 
       
Section 10.1. Transactions with Affiliates
    33  
Section 10.2. Consolidated Net Worth
    33  
Section 10.3. Consolidated Total Debt Coverage
    33  
Section 10.4. Priority Debt
    33  
Section 10.5. Liens
    34  
Section 10.6. Subsidiary Indebtedness
    35  
Section 10.7. Merger, Consolidation, Etc.
    37  
Section 10.8. Sale of Assets
    37  
Section 10.9. Line of Business
    39  
Section 10.10. Terrorism Sanctions Regulations
    39  
Section 10.11. Subsidiaries in South Africa
    39  
Section 10.12. [Reserved]
    39  
Section 10.13. Capital Leases
    39  
Section 10.14. Lake States Trucking
    39  
Section 10.15. Fixed Charges Coverage Ratio
    39  
 
       
Section 11. Events of Default
    39  
 
       
Section 12. Remedies on Default, Etc.
    42  
 
       
Section 12.1. Acceleration
    42  
Section 12.2. Other Remedies
    43  
Section 12.3. Rescission
    43  
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.
    43  
Section 12.5. Executive Proceedings
    44  
 
       
Section 13. Tax Indemnification
    45  
 
       
Section 14. Registration; Exchange; Substitution of Notes
    48  
 
       
Section 14.1. Registration of Notes
    48  
Section 14.2. Transfer and Exchange of Notes
    48  
Section 14.3. Replacement of Notes
    48  
Section 14.4. Representations of Transferee
    49  

 

-iii-



--------------------------------------------------------------------------------



 



          Section Heading   Page    
Section 15. Payments on Notes
    49  
 
       
Section 15.1. Place of Payment
    49  
Section 15.2. Home Office Payment
    49  
 
       
Section 16. Expenses, Etc.
    50  
 
       
Section 16.1. Transaction Expenses
    50  
Section 16.2. Certain Taxes
    50  
Section 16.3. Survival
    50  
 
       
Section 17. Survival of Representations and Warranties; Entire Agreement
    50  
 
       
Section 18. Amendment and Waiver
    51  
 
       
Section 18.1. Requirements
    51  
Section 18.2. Solicitation of Holders of Notes
    51  
Section 18.3. Binding Effect, Etc.
    51  
Section 18.4. Notes Held by Obligors, Etc.
    52  
 
       
Section 19. Notices; English Language
    52  
 
       
Section 20. Reproduction of Documents
    53  
 
       
Section 21. Confidential Information
    53  
 
       
Section 22. Substitution of Purchaser
    54  
 
       
Section 23. Subsidiary Guarantee Agreement
    54  
 
       
Section 23.1. Guarantee and Indemnity
    54  
Section 23.2. Continuing Guarantee
    55  
Section 23.3. Reinstatement
    55  
Section 23.4. Waiver of Defenses
    55  
Section 23.5. Immediate Recourse
    57  
Section 23.6. Appropriations
    57  
Section 23.7. Non-competition
    57  
Section 23.8. Release of Subsidiary Guarantors’ Right of Contribution
    58  
Section 23.9. Releases
    58  
Section 23.10. Marshaling
    59  
Section 23.11. Liability
    59  
Section 23.12. Character of Obligation
    59  
Section 23.13. Election to Perform Obligations
    61  
Section 23.14. No Election
    61  
Section 23.15. Severability
    61  
Section 23.16. Other Enforcement Rights
    61  

 

-iv-



--------------------------------------------------------------------------------



 



          Section Heading   Page    
Section 23.17. Restoration of Rights and Remedies
    62  
Section 23.18. Survival
    62  
Section 23.19. Miscellaneous
    62  
Section 23.20. Limitation
    62  
Section 23.21. Written Notice
    63  
Section 23.22. Unenforceability of Obligations
    63  
Section 23.23. Contribution
    63  
Section 23.24. Additional Security
    63  
Section 23.25. Limitations – Belgium
    64  
Section 23.26. Limitations – Spain
    64  
Section 23.27. Limitations – Hong Kong
    64  
Section 23.28. Limitations – Germany
    64  
Section 23.29. Limitations – the Netherlands
    66  
Section 23.30. U.S. Guarantors
    66  
Section 23.31. Limitations – UK
    67  
Section 23.32. Limitation on Pyramid Freight
    67  
Section 23.33. Irish Obligors
    67  
Section 23.34. Limitations – Singapore
    67  
 
       
Section 24. Miscellaneous
    68  
 
       
Section 24.1. Successors and Assigns
    68  
Section 24.2. Payments Due on Non-Business Days
    68  
Section 24.3. Accounting Terms
    68  
Section 24.4. Severability
    69  
Section 24.5. Construction, Etc.
    69  
Section 24.6. Counterparts
    69  
Section 24.7. Governing Law
    69  
Section 24.8. Jurisdiction and Process; Waiver of Jury Trial
    69  
Section 24.9. Obligation to Make Payment in Dollars
    70  

 

-v-



--------------------------------------------------------------------------------



 



         
Schedule A*
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Exhibit 1*
  —   Form of 8.06% Senior Unsecured Guaranteed Note due August 9, 2014
 
       
Exhibit 4.4(a)(i), (ii), (iii) and (iv)*
  —   Form of Opinion of U.S. Counsel to the Obligors
 
       
Exhibit 4.4(a)(v), and (vi)*
  —   Form of Opinion of British Virgin Islands Counsel
 
       
Exhibit 4.4(a)(vii)*
  —   Form of Opinion of Australian Counsel
 
       
Exhibit 4.4(a)(viii), and (ix)*
  —   Form of Opinion of Canadian Counsel
 
       
Exhibit 4.4(a)(x)*
  —   Form of Opinion of Belgian Counsel
 
       
Exhibit 4.4(a)(xi)*
  —   Form of Opinion of German Counsel
 
       
Exhibit 4.4(a)(xii)*
  —   Form of Opinion of Hong Kong Counsel
 
       
Exhibit 4.4(a)(xiii)*
  —   Form of Opinion of Dutch Counsel
 
       
Exhibit 4.4(a)(xiv)*
  —   Form of Opinion of Netherlands Antilles Counsel
 
       
Exhibit 4.4(a)(xv)*
  —   Form of Opinion of Spanish Counsel
 
       
Exhibit 4.4(a)(xvi)*
  —   Form of Opinion of Taiwan Counsel
 
       
Exhibit 4.4(a)(xvii)*
  —   Form of Opinion of English Counsel
 
       
Exhibit 4.4(a)(xviii)*
  —   Form of Opinion of Singapore Counsel
 
       
Exhibit 4.4(a)(xix)*
  —   Form of Opinion of Irish Counsel
 
       
Exhibit 4.4(a)(xx)*
  —   Form of Opinion of New Zealand Counsel
 
       
Exhibit 4.4(a)(xxi)*
  —   Form of Opinion of Arizona Counsel
 
       
Exhibit 4.4(b)*
  —   Form of Opinion of Special Counsel to the Purchasers
 
       
Exhibit 9.10*
  —   Form of Joinder Agreement
 
       

 

-vi-



--------------------------------------------------------------------------------



 



         
Exhibit 14.4*
  —   Certificate of Transferee
 
       
Schedule 5.3*
  —   Disclosure Materials
 
       
Schedule 5.4*
  —   Subsidiaries of the Company and Ownership of Subsidiary Stock
 
       
Schedule 5.5*
  —   Financial Statements
 
       
Schedule 5.7*
  —   Governmental Authorizations
 
       
Schedule 5.9*
  —   Liability for Taxes
 
       
Schedule 5.15*
  —   Existing Indebtedness and Liens
 
       
Schedule 5.22*
  —   Collective Bargaining Agreements

 
* Schedule or Exhibit omitted

 

-vii-



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
c/o UTi, Services, Inc.
100 Oceangate, Suite 1500
Long Beach, California 90802
U.S.$55,000,000 8.06% Senior Unsecured Guaranteed Notes
due August 9, 2014
July 9, 2009
To Each of the Purchasers Listed in
Schedule A Hereto:
Ladies and Gentlemen:
UTi Worldwide Inc., a BVI Business Company incorporated under the laws of the
British Virgin Islands with company number 141257 (the “Company”) and each of
the Subsidiary Guarantors jointly and severally agree with each of the
purchasers whose names appear at the end hereof (each a “Purchaser” and
collectively the “Purchasers”) as follows:
Section 1. Authorization of Notes.
Section 1.1. Authorization of Notes. The Company will authorize the issue and
sale of U.S.$55,000,000 aggregate principal amount of its 8.06% Senior Unsecured
Guaranteed Notes due August 9, 2014 (the “Notes,” such term to include any such
notes issued in substitution therefor pursuant to Section 14). The Notes shall
be substantially in the form set out in Exhibit 1. Certain capitalized and other
terms used in this Agreement are defined in Schedule B; and references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.
Section 1.2. Subsidiary Guarantee Agreement. The payment and performance of all
obligations of the Company hereunder and under the other Financing Agreements,
including, without limitation, the payment of the principal of, interest on, and
Make-Whole Amount and Modified Make-Whole Amount, if any, with respect to the
Notes and all other amounts owing hereunder are fully and unconditionally
guaranteed by the Subsidiary Guarantors as provided in the Subsidiary Guarantee
Agreement set forth in Section 23.
Section 2. Sale and Purchase of Notes.
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

 





--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 3. Closing.
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 10:00 a.m., Chicago time, at a closing (the “Closing”) on
July 9, 2009 or on such other Business Day thereafter on or prior to July 10,
2009 as may be agreed upon by the Company and the Purchasers. At the Closing,
the Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least U.S.$100,000 as such Purchaser may request) dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 5800502238 at Bank of America, 135 South LaSalle Street, Chicago,
Illinois 60661, Account Name: UTi, United States Inc., ABA (Wire): 026-009-593,
ABA (ACH): 071-000-039, Swift Code: BOFAUS3N. If at the Closing the Company
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.
Section 4. Conditions to Closing.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1. Representations and Warranties. The representations and warranties
of the Obligors in the Financing Agreements to which they are a party shall be
correct in all material respects when made and at the time of the Closing.
Section 4.2. Performance; No Default. The Obligors shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement and the other Financing Agreements to which they are a party
required to be performed or complied with by each of them prior to or at the
Closing and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14) no Default
or Event of Default shall have occurred and be continuing. No Obligor nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.
Section 4.3. Compliance Certificates.
(a) Officer’s Certificate. Each Obligor shall have delivered to such Purchaser
an Officer’s Certificate (or a certificate from a person authorized by the board
of directors (or equivalent governing body) of the Obligor to sign documents on
behalf of the Obligor in connection with this Agreement), dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.

 

-2-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) Secretary’s or Director’s Certificate. Each Obligor shall have delivered to
such Purchaser a certificate of its Secretary or an Assistant Secretary or a
Director (or another appropriate person authorized by the board of directors (or
equivalent governing body) of the Obligor to sign documents on behalf of the
Obligor in connection with this Agreement), dated the date of the Closing,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Financing Agreements to which it is a party.
Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance reasonably satisfactory to such Purchaser, dated the date of
the Closing (a) from (i) Paul, Hastings, Janofsky & Walker LLP, U.S. counsel for
the Obligors, (ii) Tonkon Torp LLP, Oregon, counsel for the Obligors,
(iii) Dibble Law Offices, South Carolina counsel for the Obligors, (iv) Poore,
Roth & Robinson, P.C., Montana counsel for the Obligors, (v) Harney Westwood &
Riegels, British Virgin Islands counsel for the Obligors, (vi) Walkers, British
Virgin Islands counsel for the Purchasers, (vi) Piper Alderman, Australian
counsel, (viii) WeirFoulds, Ontario, Canadian counsel, (ix) Cox & Palmer, New
Brunswick, Canadian counsel, (x) Gerard & Associates, Belgium counsel,
(xi) Latham & Watkins LLP, German counsel, (xii) Latham & Watkins LLP, Hong Kong
counsel for the Purchasers, (xiii) Boekel De Nerée, Dutch counsel,
(xiv) Spigthoff, Netherlands Antilles counsel, (xv) Garrido-Lestache Burdiel
Abogados, Spanish counsel, (xvi) Baker & McKenzie, Taiwan counsel,
(xvii) Latham & Watkins LLP, English counsel, (xviii) Baker & McKenzie, Wong &
Leow, Singapore counsel, (xix) McCann Fitzgerald Solicitors, Irish counsel,
(xx) Bell Gully, New Zealand counsel and (xxi) Snell & Wilmer LLP, Arizona
Counsel, substantially in the respective forms set forth in Exhibits  4.4(a)(i)
through 4.4(a)(xxi) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Obligors hereby instruct their counsel to deliver such opinions to the
Purchasers) and (b) from (i) Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

 

-3-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.
Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 16.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing.
Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Notes.
Section 4.9. Changes in Corporate Structure. No Obligor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.
Section 4.10. Acceptance of Appointment to Receive Service of Process. Such
Purchaser shall have received evidence of the acceptance by Corporation Service
Company of the appointment and designation provided for by Section 24.8(e) for
the period from the date of the Closing to August 9, 2015 (and the payment in
full of all fees in respect thereof).
Section 4.11. Funding Instructions. At least two Business Days prior to the date
of the Closing, each Purchaser shall have received written instructions signed
by a Responsible Officer on letterhead of the Company confirming the information
specified in Section 3 including (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number and (c) the account name and number
into which the purchase price for the Notes is to be deposited.
Section 4.12. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by the Financing Agreements and
all documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel in their reasonable discretion shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.
Section 4.13. Subsidiary Guarantee Agreement. Each Subsidiary Guarantor shall
have executed and delivered (and each Purchaser shall have received an original
copy thereof) the Subsidiary Guarantee Agreement, and the Subsidiary Guarantee
Agreement shall be in full force and effect.
Section 4.14. Existing Credit Agreement. A portion of the proceeds of the
issuance of the Notes shall be used to pay off in full all loans due and owing
under the Existing Credit Agreement and the Existing Credit Agreement will be
terminated upon such payment and the issuance of letters of credit under the LC
Agreement to support letters of credit outstanding under the Existing Credit
Agreement.

 

-4-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5. Representations and Warranties of the Obligors.
Each Obligor, jointly and severally, represents and warrants to each Purchaser
that:
Section 5.1. Organization; Power and Authority. Each Obligor is a corporation or
other legal entity duly incorporated or organized, validly existing and, where
legally applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation or other legal
entity, where applicable, and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Obligor has the corporate (or other
organizational) power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Financing Agreements to which
it is a party and to perform the provisions hereof and thereof.
Section 5.2. Authorization, Etc. The Financing Agreements to which each Obligor
is a party have been duly authorized by all necessary corporate or other entity
action on the part of each Obligor, and each Financing Agreement constitutes,
and upon execution and delivery thereof each Note will constitute, a legal,
valid and binding obligation of each Obligor party thereto enforceable against
such Obligor in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 5.3. Disclosure. The Obligors, through their agent, RBS Global Banking &
Markets, have delivered to each Purchaser a copy of a Private Placement
Memorandum, dated 27 May 2009 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Obligors and
their Subsidiaries. This Agreement, the Memorandum and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Obligors in connection with the transactions contemplated hereby and
identified in Schedule 5.3, and the financial statements listed in Schedule 5.5
(this Agreement, the Memorandum and such documents, certificates or other
writings identified in Schedule 5.3 and financial statements identified in
Schedule 5.5 being referred to, collectively, as the “Disclosure Documents”),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since January 31, 2009 there has been no
change in the financial condition, operations, business or properties of any
Obligor, or any Subsidiary except changes that individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect. There is no
fact known to any Obligor that would reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

-5-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of each Obligor’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by each Obligor and each other Subsidiary and whether such Subsidiary will on
the date of the Closing be a Subsidiary Guarantor, (ii) of each Obligor’s
Affiliates, other than Subsidiaries, and (iii) of each Obligor’s directors and
senior officers.
(b) All of the outstanding or issued shares of capital stock, shares or similar
equity interests of each Subsidiary shown in Schedule 5.4 as being owned by each
Obligor and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by each Obligor or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).
(c) Each Subsidiary (other than the Obligors) identified in Schedule 5.4 is a
corporation or other legal entity duly incorporated or organized, validly
existing and, where legally applicable, in good standing under the laws of its
jurisdiction of incorporation or organization, and is duly qualified as a
foreign corporation, where applicable, or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact except where the failure to have such
power or authority would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than the Financing Agreements, the LC
Agreement, the Existing Financing Agreements, the agreements listed on
Schedule 5.4 and customary limitations imposed by applicable law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to any Obligor or any
of its Subsidiaries that owns outstanding or issued shares of capital stock,
shares or similar equity interests of such Subsidiary.
(e) A group structure chart included in Schedule 5.4 shows all members of the
Group (and all Joint Ventures and minority interests held by any member of the
Group).
(f) 100% of the issued share capital of each Obligor is directly or indirectly
wholly owned by the Company and, in respect of the Irish Obligors, the Company
and such other Obligors are members of the same group of companies constituting
a holding company and its subsidiaries (within the meaning of section 155 of the
Companies Act 1963 of Ireland) for the purposes of Section 35 of the Companies
Act, 1990 of Ireland.

 

-6-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(g) In the case of each borrower or guarantor under the South African Facility,
the group structure chart in Schedule 5.4 shows the shareholders of and their
percentage shareholdings in each obligor under the South African Facility and
the shareholders of or partners in such entities.
Section 5.5. Financial Statements; Material Liabilities. (a) The Obligors have
delivered to each Purchaser copies of the consolidated financial statements of
the Company listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Obligors and their
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with applicable
generally accepted accounting principles (which shall be GAAP in the case of the
Company) consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments and the absence of footnotes). The
Obligors and their Subsidiaries do not have any Material liabilities that are
not disclosed on such financial statements or otherwise disclosed in the
Disclosure Documents.
Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of the Financing Agreements to which it
is a party will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter, memorandum and
articles of association, regulations or by-laws, or any other agreement or
instrument to which any Obligor or any Subsidiary is bound or by which any
Obligor or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to any Obligor or any
Subsidiary, except for such conflicts or breaches that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect or
(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to any Obligor or any Subsidiary, in each
case, except for such contraventions, breaches, defaults, Liens, conflicts and
violations that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 5.7. Governmental Authorizations, Etc. Except as disclosed in
Schedule 5.7, assuming that the representations of the Purchasers in
Sections 6.1 and 6.3 are true and correct, no consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by any
Obligor of the Financing Agreements to which it is a party, including, without
limitation, any thereof required in connection with the obtaining of Dollars to
make payments under any Financing Agreement and the payment of such Dollars to
Persons resident in the United States of America, except for the filing of a
notice on Form D with the SEC. Except as disclosed in Schedule 5.7, it is not
necessary to ensure the legality, validity, enforceability or admissibility into
evidence in the Applicable Jurisdiction of any Financing Agreement that any
thereof or any other document be filed, recorded or enrolled with any
Governmental Authority, or that any such agreement or document be stamped with
any stamp, registration or similar transaction tax.

 

-7-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of any Obligor, threatened against or affecting any Obligor or any
Subsidiary or any property of any Obligor or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
(b) No Obligor nor any Subsidiary is in default under any term of any agreement
or instrument to which it is a party or by which it is bound, or any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including,
without limitation, Environmental Laws or the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
Section 5.9. Taxes. Except as set forth on Schedule 5.9, the Obligor and their
Subsidiaries have filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which such Obligor or a Subsidiary, as the case may be, has
established adequate reserves in accordance with applicable generally accepted
accounting principles (which shall be GAAP in the case of the Company). Except
as set forth on Schedule 5.9, no Obligor knows of any basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of each Obligor and its
Subsidiaries in respect of Federal, state or other taxes for all fiscal periods
are adequate.
No liability for any Tax, directly or indirectly, imposed, assessed, levied or
collected by or for the account of any Governmental Authority of any Applicable
Jurisdiction or any political subdivision thereof will be incurred by any
Obligor or any holder of a Note as a result of the execution or delivery of the
Financing Agreements and, except as specified in Schedule 5.9, no deduction or
withholding in respect of Taxes imposed by or for the account of any Applicable
Jurisdiction or, to the knowledge of any Obligor, any other Taxing Jurisdiction,
is required to be made from any payment by any Obligor under the Financing
Agreements except for any such liability, withholding or deduction imposed,
assessed, levied or collected by or for the account of any such Governmental
Authority of any Applicable Jurisdiction arising out of circumstances described
in clause (a), (b) or (c) of Section 13.
Section 5.10. Title to Property; Leases. Each Obligor and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by any Obligor or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement. All leases that individually or
in the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.

 

-8-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.11. Licenses, Permits, Etc. (a) Each Obligor and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
(b) To the knowledge of each Obligor, no product of such Obligor or any of its
Subsidiaries infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
(c) To the knowledge of each Obligor, there is no Material violation by any
Person of any right of such Obligor or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by such Obligor or any of its Subsidiaries.
Section 5.12. Compliance with ERISA; Non-U.S. Plans. (a) Each Obligor and each
ERISA Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect.
No Obligor nor any ERISA Affiliate has incurred any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that, in either case, would
reasonably be expected to result in the incurrence of any such liability by any
Obligor or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of any Obligor or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 401(a)(29) or 412 of the Code, other than such
liabilities or Liens as would not be individually or in the aggregate Material.
(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The present value of the accrued benefit
liabilities (whether or not vested) under each Non-U.S. Plan that is funded,
determined as of the end of each Obligor’s most recently ended fiscal year on
the basis of reasonable actuarial assumptions, did not exceed the current value
of the assets of such Non-U.S. Plan allocable to such benefit liabilities by
more than U.S.$10,000,000 (or its equivalent in any other currency) and the
aggregate amount of such excess benefit liabilities for all such Non-U.S. Plans
did not exceed U.S.$10,000,000 (or its equivalent in any other currency). The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

 

-9-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(c) Each Obligor and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non-U.S Plan that
individually or in the aggregate is Material.
(d) The expected postretirement benefit obligation (determined as of the last
day of each Obligor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of each Obligor and its Subsidiaries is not Material.
(e) The execution and delivery of the Financing Agreements and the issuance and
sale of the Notes hereunder will not involve any non-exempt transaction that is
subject to the prohibitions of section 406 of ERISA or in connection with which
a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by each Obligor to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Notes to be purchased by such Purchaser.
(f) All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply would not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by each Obligor and its Subsidiaries have been paid or accrued
as required, except where failure so to pay or accrue would not be reasonably
expected to have a Material Adverse Effect.
Section 5.13. Private Offering by the Company. No Obligor nor anyone acting on
its behalf has offered the Notes, the Subsidiary Guarantee Agreement or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than the Purchasers and not more than fifty-five (55) other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. No Obligor nor anyone acting on its behalf has taken, or will take,
any action that would subject the issuance or sale of the Notes or the
Subsidiary Guarantee Agreement to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.
Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes to (i) repay the loans under the Existing
Credit Agreement in their entirety, (ii) for working capital and (iii) for other
corporate purposes. The application of such proceeds will not result in a
violation of any financial assistance laws under any Applicable Jurisdiction. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve any Obligor in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 1% of the value of the consolidated assets of any Obligor
and its Subsidiaries and no Obligor has any present intention that margin stock
will constitute more than 1% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

 

-10-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.15. Existing Indebtedness; Future Liens. (a) Schedule 5.15 sets forth
a complete and correct list of all Indebtedness of (or the commitment to extend
credit to) the Obligors and their Subsidiaries other than Indebtedness under the
Existing Financing Agreements, the Existing Credit Agreement and certain items
of Indebtedness which individually are not in excess of U.S.$5,000,000 (or its
equivalent in any other currency) and in the aggregate are not in excess of
U.S.$20,000,000 (or its equivalent in any other currency), each as of April 30,
2009 (including the principal amount outstanding and collateral therefor, if
any, and the Guaranty thereof, if any) since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of such Obligors or their
Subsidiaries, other than a U.S.$250,000,000 senior credit facility which is to
be repaid concurrently with the Closing and amounts related to permitted earnout
arrangements specified in Schedule 5.15 (“Permitted Earnout Arrangements”). No
Obligor nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
any Obligor or such Subsidiary and no event or condition exists with respect to
any Indebtedness of any Obligor or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment, except for such defaults (other
than payment defaults), events or conditions in a single credit facility in an
amount less than U.S.$5,000,000 (or its equivalent in any other currency) or
under multiple credit facilities which in the aggregate are less than
U.S.$20,000,000 (or its equivalent in any other currency) that would not,
individually or in the aggregate, have a Material Adverse Effect.
(b) No Obligor nor any Subsidiary has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien not
permitted by Section 10.5.
(c) Except as set forth in Schedule 5.15, no Obligor nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of such Obligor or such Subsidiary, any agreement
relating thereto or any other agreement (including, but not limited to, its
charter, memorandum and articles of association or other organizational
document) other than the LC Agreement and the Existing Financing Agreements
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of such Obligor.

 

-11-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale of
the Notes by the Company hereunder nor the guarantee hereof by the Subsidiary
Guarantors hereunder nor their use of the proceeds thereof will violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.
(b) No Obligor nor any Subsidiary (i) is a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (ii) engages in
any dealings or transactions with any such Person. Each Obligor and its
Subsidiaries are in compliance, in all material respects, with the USA Patriot
Act.
(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Obligors.
Section 5.17. Status under Certain Statutes. No Obligor nor any Subsidiary is
subject to regulation under the Investment Company Act of 1940, as amended, the
Public Utility Holding Company Act of 2005, as amended, the ICC Termination Act
of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18. Environmental Matters. (a) No Obligor nor any Subsidiary has
knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against any Obligor or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as would not reasonably be expected to result in a Material Adverse Effect.
(b) No Obligor nor any Subsidiary has knowledge of any facts which would give
rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.
(c) No Obligor nor any Subsidiary has stored any Hazardous Materials on real
properties now or formerly owned, leased or operated by any of them and has not
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that would reasonably be expected to result in a
Material Adverse Effect; and
(d) All buildings on all real properties now owned, leased or operated by any
Obligor or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply would not reasonably be expected to result in a
Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.19. Ranking of Obligations. The Company’s payment obligations under
the Notes when issued and the payment obligations of the Subsidiary Guarantors
under the Subsidiary Guarantee Agreement rank at least pari passu, without
preference or priority, with all other unsecured and unsubordinated Indebtedness
of such Obligor, as the case may be, except for obligations mandatorily
preferred by law applying to companies generally.
Section 5.20. Obligor Group. Each Subsidiary of the Company which is a borrower
or guarantor under the LC Agreement or the Existing Financing Agreements as of
the date hereof is a Subsidiary Guarantor hereunder.
Section 5.21. CASS Reserve. Each member of the Group, that is a party to the
CASS Agreement, has timely paid all accounts payable due and owing to CASS in
accordance with the terms and provisions of the CASS Agreement, except any such
accounts payable which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
generally accepted accounting principles in the jurisdiction of incorporation of
that member of the Group shall have been set aside on its books and records.
Section 5.22. Labor Matters. (a) No member of the Group is subject to any
collective bargaining or similar agreement, other than those companies set out
in Schedule 5.22 (Collective Bargaining Agreements).
(b) There are no existing or threatened strikes, slowdowns, lockouts or other
similar labor disputes involving any member of the Group that singly or in the
aggregate have or are reasonably likely to have a Material Adverse Effect.
(c) Hours worked by and payment made to employees of each member of the Group
are not in violation of the United States Fair Labor Standards Act of 1938 (if
applicable) or any other applicable law, rule or regulation dealing with such
matters, except to the extent such violations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.23. Insolvency. As at the date of this Agreement:
(a) no Obligor, is unable, or is deemed to be unable for the purposes of any
applicable law, or admits or has admitted its inability, to pay its debts as and
when they fall due or has suspended, or announced an intention to suspend,
making payments on any of its debts;
(b) no Obligor, by reason of actual or anticipated financial difficulties has
begun negotiations with one or more of its creditors with a view to rescheduling
or restructuring any of its Indebtedness; and
(c) no moratorium has been declared in respect of any Indebtedness of any
Obligor.

 

-13-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.24. Taiwan Guarantor. The shares of the Taiwan Guarantor have not been
publicly issued and the Taiwan Guarantor has not adopted internal guarantee
rules.
Section 5.25. Lake States Trucking. Lake States Trucking, Inc. is a holding
company and it does not carry out any business or hold any assets other than
(i) the ownership of the shares in Sammons Transportation, Inc., (ii) assets
that do not constitute more than 2.0% of the Group’s assets or income and
(iii) incurring Indebtedness under the Financing Agreements, the Existing
Financing Agreements and the LC Agreement.
Section 6. Representations of the Purchaser.
Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes and the Subsidiary Guarantee Agreement have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Obligors are not required to register the Notes or
the Subsidiary Guarantee Agreement.
Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by it hereunder:
(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or
(b) the Source is an insurance company separate account that is maintained
solely in connection with such Purchaser’s fixed contractual obligations under
which the amounts payable, or credited, to any employee benefit plan (or its
related trust) that has any interest in such separate account (or to any
participant or beneficiary of such plan (including any annuitant)) are not
affected in any manner by the investment performance of the separate account; or
(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

 

-14-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter the QPAM
does not own a 10% or more interest in the Company and no person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f) the Source is a governmental plan; or
(g) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of Title I of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 6.3. Accredited Investor. Each Purchaser severally represents that it is
and at all times relevant to the offer to sell the Notes was an “accredited
investor” as defined in Rule 501 promulgated under the Securities Act.

 

-15-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 7. Information as to Company.
Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor (and for purposes of this
Agreement the information required by this Section 7.1 shall be deemed delivered
on the date of delivery of such information in the English language or the date
of delivery of an English translation thereof):
(a) Quarterly Statements — promptly after the same are available and in any
event within 45 days (or such shorter period as is 15 days greater than the
period applicable to the filing of the Company’s Quarterly Report on Form 10-Q
(the “Form 10-Q”) with the SEC regardless of whether the Company is subject to
the filing requirements thereof) after the end of each quarterly fiscal period
in each fiscal year of the Company (other than the last quarterly fiscal period
of each such fiscal year), duplicate copies of
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
setting forth in each case in comparative form the figures for the corresponding
period in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a) as they pertain to consolidated statements;
(b) Annual Statements — promptly after the same are available and in any event
within 90 days (or such shorter period as is 15 days greater than the period
applicable to the filing of the Company’s Annual Report on Form 10-K (the “Form
10-K”) with the SEC regardless of whether the Company is subject to the filing
requirements thereof) after the end of each fiscal year of the Company,
duplicate copies of
(i) consolidated balance sheets of the Company and its Subsidiaries as at the
end of such year, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP and accompanied

 

-16-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(A) by an opinion thereon of an independent registered public accounting firm of
recognized international standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the Company and its results of operations and cash flows in conformity with
GAAP, and that the audit of such registered public accounting firm was performed
in accordance with the standards of the Public Accounting Oversight Board
(United States), and that such audit provides a reasonable basis for such
opinion in the circumstances, and
(B) a report of such registered public accounting firm accountants stating that
they have reviewed this Agreement and stating further whether, in connection
with their audit, they have become aware of any condition or event that then
constitutes a Default or Event of Default or that caused them to believe the
Company failed to comply with the terms, conditions, provisions or conditions of
Sections 9.8, 9.12. 10.2 through and including 10.4, 10.13 and 10.15 in as far
as they related to financial and accounting matters, and if they are aware that
any such condition or event then exists, specifying the nature and period of the
existence thereof (it being understood that such accountants shall not be liable
to any Purchaser, directly or indirectly, for any failure to obtain knowledge of
any Default or Event of Default); and
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountants’ report described in clause
(B) above, shall be deemed to satisfy the requirements of this Section 7.1(b);
(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, circular, notice or proxy statement or
similar document (including any form of compliance certificate related to the LC
Agreement and any consolidation working papers) sent by any Obligor or any
Subsidiary to its principal lending banks as a whole (excluding information sent
to such banks in the ordinary course of administration of a bank facility, such
as information relating to pricing and borrowing availability) or to its public
securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
holder), and each prospectus and all amendments thereto filed by any Obligor or
any Subsidiary with the SEC or any similar Governmental Authority or securities
exchange and of all press releases and other statements made available generally
by any Obligor or any Subsidiary to the public concerning developments that are
Material; provided that the Company shall be deemed to have made deliveries
required under this Section 7.1(c)(ii) if it shall have timely made such
documents available on “EDGAR” and on its home page on the worldwide web (at the
date of this Agreement located at http//www.go2uti.com) and shall have given
each holder of Notes notice of its availability on EDGAR and on its home page in
connection with each delivery promptly after such documents become available on
EDGAR;

 

-17-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(d) Notice of Default or Event of Default or Litigation or Arbitration —
(i) promptly and in any event within five Business Days after a Responsible
Officer becomes aware of the existence of any Default or Event of Default or
that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Obligors are taking or propose to take with respect
thereto; and
(ii) promptly and in any event within five Business Days after a Responsible
Officer becomes aware of any current, threatened or pending litigation,
arbitration or administrative proceedings which has, or would, if adversely
determined have, a Material Adverse Effect, a written notice specifying the
details of such litigation, arbitration or administrative proceeding.
(e) Employee Benefit Matters — promptly and in any event within five Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that any
Obligor or an ERISA Affiliate proposes to take with respect thereto:
(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect; or

 

-18-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(iv) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;
(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect;
(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of any Obligor to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes, including information readily available to any Obligor
explaining such Obligor’s financial statements if such information has been
requested by the SVO in order to assign or maintain a designation of the Notes;
(h) Quarterly Consolidating Working Papers — Within 45 days after the end of
each quarterly fiscal period in each fiscal year of the Company (other than the
last quarterly fiscal period of each such fiscal year which shall be within
90 days after the end of such fiscal year), copies of unaudited consolidating
working papers for each Subsidiary Guarantor providing the information necessary
to determine the Obligors’ ability to comply with Section 9.12 hereof.
Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth:
(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 9.8, Section 9.10, Section 9.12 and Sections 10.2
through 10.9, inclusive, during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence); and

 

-19-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of any Obligor
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of any Obligor or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Obligors shall have taken or
proposes to take with respect thereto.
Section 7.3. Visitation. The Obligors shall permit the representatives of each
holder of Notes that is an Institutional Investor:
(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Obligors, to visit the
principal executive office of the Obligors, to discuss the affairs, finances and
accounts of the Obligors and their Subsidiaries with any Obligor’s officers, and
(with the consent of the Obligors, which consent will not be unreasonably
withheld) their independent public accountants, and (with the consent of the
Obligors, which consent will not be unreasonably withheld) to visit the other
offices and properties of any Obligor and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
(b) Default — if a Default or Event of Default then exists, at the expense of
the Obligors to visit and inspect any of the offices or properties of any
Obligor or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Obligors
authorize said accountants to discuss the affairs, finances and accounts of the
Obligors and their Subsidiaries), all at such times and as often as may be
requested.
Section 7.4. Limitation on Disclosure Obligation. The Obligors shall not be
required to disclose the following information pursuant to Section 7.1(d)(ii),
7.1(g) or 7.3:
(a) information that the Obligors determine after consultation with counsel
qualified to advise on such matters that, notwithstanding the confidentiality
requirements of Section 21, it would be prohibited from disclosing by applicable
law or regulations without making public disclosure thereof; or

 

-20-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) information that, notwithstanding the confidentiality requirements of
Section 21, the Obligors are prohibited from disclosing by the terms of an
obligation of confidentiality contained in any agreement with any non-Affiliate
binding upon the Obligors and not entered into in contemplation of this clause
(b), provided that the Obligors shall use commercially reasonable efforts to
obtain consent from the party in whose favor the obligation of confidentiality
was made to permit the disclosure of the relevant information and provided
further that the Obligors have received a written opinion of counsel confirming
that disclosure of such information without consent from such other contractual
party would constitute a breach of such agreement.
Promptly after a request therefor from any holder of Notes that is an
Institutional Investor, the Obligors will provide such holder with a written
opinion of counsel (which may be addressed to the Obligors) relied upon as to
any requested information that the Obligors are prohibited from disclosing to
such holder under circumstances described in this Section 7.4.
Section 8. Payment and Prepayment of the Notes.
Section 8.1. Required Prepayments. On February 9, 2012 and on each February 9
and each August 9 thereafter to and including February 9, 2014, the Company will
prepay U.S.$9,166,666 principal amount (or such lesser principal amount as shall
then be outstanding) of the Notes at par and without payment of the Make-Whole
Amount or any premium, provided that upon any partial prepayment of the Notes
pursuant to Sections 8.2, 8.3, 8.4 or 8.9, the principal amount of each required
prepayment of the Notes becoming due under this Section 8.1 on and after the
date of such prepayment shall be reduced in the same proportion as the aggregate
unpaid principal amount of the Notes is reduced as a result of such prepayment.
Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part, of the Notes, in an amount not less than 5% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than
60 days prior to the date fixed for such prepayment. Each such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.5), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date. In the event the
Company shall incorrectly compute the Make-Whole Amount payable in connection
with any Note to be prepaid pursuant to this Section 8.2, the holder of such
Note shall not be bound by such incorrect computation, but instead, shall be
entitled to receive an amount equal to the correct Make-Whole Amount, if any,
computed in compliance with the terms of this Agreement.

 

-21-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 8.3. Prepayment for Tax Reasons. If at any time as a result of a Change
in Tax Law (as defined below) the Company is or becomes obligated to make any
Additional Payments (as defined below) in respect of any payment of interest on
account of any of the Notes in an aggregate amount for all affected Notes equal
to 5% or more of the aggregate amount of such interest payment on account of all
of the Notes, the Company may give the holders of all affected Notes irrevocable
written notice (each, a “Tax Prepayment Notice”) of the prepayment of such
affected Notes on a specified prepayment date (which shall be a Business Day not
less than 30 days nor more than 60 days after the date of such notice) and the
circumstances giving rise to the obligation of the Company to make any
Additional Payments and the amount thereof and stating that all of the affected
Notes shall be prepaid on the date of such prepayment at 100% of the principal
amount so prepaid together with interest accrued thereon to the date of such
prepayment plus an amount equal to the Modified Make-Whole Amount for each such
Note, except in the case of an affected Note if the holder of such Note shall,
by written notice given to the Company no more than 20 days after receipt of the
Tax Prepayment Notice, reject such prepayment of such Note (each, a “Rejection
Notice”). Such Tax Prepayment Notice shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Modified Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. The
form of Rejection Notice shall also accompany the Tax Prepayment Notice and
shall state with respect to each Note covered thereby that execution and
delivery thereof by the holder of such Note shall operate as a permanent waiver
of such holder’s right to receive the Additional Payments arising as a result of
the circumstances described in the Tax Prepayment Notice in respect of all
future payments of interest on such Note (but not of such holder’s right to
receive any Additional Payments that arise out of circumstances not described in
the Tax Prepayment Notice or which exceed the amount of the Additional Payment
described in the Tax Prepayment Notice), which waiver shall be binding upon all
subsequent transferees of such Note. The Tax Prepayment Notice having been given
as aforesaid to each holder of the affected Notes, the principal amount of such
Notes together with interest accrued thereon to the date of such prepayment plus
the Modified Make-Whole Amount shall become due and payable on such prepayment
date, except in the case of Notes the holders of which shall timely give a
Rejection Notice as aforesaid. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of a Note being so prepaid a certificate of
a Senior Financial Officer specifying the calculation of such Modified
Make-Whole Amount as of such prepayment date. In the event the Company shall
incorrectly compute the Modified Make-Whole Amount payable in connection with
any Note to be prepaid pursuant to this Section 8.3, the holder of such Note
shall not be bound by such incorrect computation, but instead, shall be entitled
to receive an amount equal to the correct Modified Make-Whole Amount, if any,
computed in compliance with the terms of this Agreement.
No prepayment of the Notes pursuant to this Section 8.3 shall affect the
obligation of the Company to pay Additional Payments in respect of any payment
made on or prior to the date of such prepayment. For purposes of this
Section 8.3, any holder of more than one affected Note may act separately with
respect to each affected Note so held (with the effect that a holder of more
than one affected Note may accept such offer with respect to one or more
affected Notes so held and reject such offer with respect to one or more other
affected Notes so held).
The Company may not offer to prepay or prepay Notes pursuant to this Section 8.3
(a) if a Default or Event of Default then exists, (b) until the Company shall
have taken commercially reasonable steps to mitigate the requirement to make the
related Additional Payments or (c) if the obligation to make such Additional
Payments directly results or resulted from actions taken by the Company or any
Subsidiary (other than actions required to be taken under applicable law), and
any Tax Prepayment Notice given pursuant to this Section 8.3 shall certify to
the foregoing and describe such mitigation steps, if any.

 

-22-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

For purposes of this Section 8.3: “Additional Payments” means additional amounts
required to be paid to a holder of any Note pursuant to Section 13 by reason of
a Change in Tax Law; and a “Change in Tax Law” means (individually or
collectively with one or more prior changes) (i) an amendment to, or change in,
any law, treaty, rule or regulation of any Applicable Jurisdiction after the
date of the Closing, or an amendment to, or change in, an official
interpretation or application of such law, treaty, rule or regulation after the
date of the Closing, which amendment or change is in force and continuing and
meets the opinion and certification requirements described below or (ii) in the
case of any other jurisdiction that becomes a Taxing Jurisdiction after the date
of the Closing, an amendment to, or change in, any law, treaty, rule or
regulation of such jurisdiction, or an amendment to, or change in, an official
interpretation or application of such law, treaty, rule or regulation, in any
case after such jurisdiction shall have become a Taxing Jurisdiction, which
amendment or change is in force and continuing and meets such opinion and
certification requirements. No such amendment or change shall constitute a
Change in Tax Law unless the same would in the opinion of the Company (which
shall be evidenced by an Officer’s Certificate of the Company and supported by a
written opinion of counsel having recognized expertise in the field of taxation
in the Taxing Jurisdiction, both of which shall be delivered to all holders of
the Notes prior to or concurrently with the Tax Prepayment Notice in respect of
such Change in Tax Law) affect the deduction or require the withholding of any
Tax imposed by such Taxing Jurisdiction on any payment payable on the Notes.
Section 8.4. Prepayment of Notes upon Change of Control.
(a) Condition to Company Action. Within fifteen (15) Business Days after a
Responsible Officer has knowledge of the occurrence of a Change of Control, the
Company shall have given to each holder of Notes written notice containing and
constituting an offer to prepay Notes as described in subparagraph (b) of this
Section 8.4, accompanied by the certificate described in subparagraph (e) of
this Section 8.4.
(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.4 shall be an offer to prepay, in accordance
with and subject to this Section 8.4, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on the date specified in such offer (the “Proposed Prepayment
Date”) that is not less than 30 days and not more than 60 days after the date of
such offer (if the Proposed Prepayment Date shall not be specified in such
offer, the Proposed Prepayment Date shall be the first Business Day which is at
least 45 days after the date of such offer).
(c) Acceptance; Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.4 by causing a notice of such acceptance to be
delivered to the Company at least 15 days prior to the Proposed Prepayment Date.
A failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.4 shall be deemed to constitute a rejection of such offer by such
holder.

 

-23-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.4 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount. The prepayment shall be made on the Proposed Prepayment Date.
(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.4 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.4; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
the Proposed Prepayment Date; (v) that the conditions of this Section 8.4 have
been fulfilled; and (vi) in reasonable detail, the nature and date or proposed
date of the Change of Control.
Section 8.5. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Sections 8.1 and 8.2, the principal amount
of the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
Section 8.6. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount or Modified Make-Whole
Amount, if any. From and after such date, unless the Company shall fail to pay
such principal amount when so due and payable, together with the interest and
Make-Whole Amount or Modified Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.7. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with the terms of this Agreement and the Notes. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment or prepayment of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
Section 8.8. Make-Whole Amount and Modified Make-Whole Amount. The terms
“Make-Whole Amount” and “Modified Make-Whole Amount” means, with respect to any
Note, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Note
over the amount of such Called Principal, provided that neither the Make-Whole
Amount nor the Modified Make-Whole Amount may in any event be less than zero.
For the purposes of determining the Make-Whole Amount, the following terms have
the following meanings:
“Applicable Percentage” In the case of a computation of the Modified Make-Whole
Amount for purposes of Section 8.3 means 1.00% (100 basis points), and in the
case of a computation of the Make-Whole Amount for any other purpose means .50%
(50 basis points).

 

-24-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or 8.3 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of the (x) Applicable Percentage plus (y) the yield to maturity implied
by (i) the yields reported as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1 on Bloomberg Financial Markets for the most recently issued
actively traded on the run U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (ii) if such yields are not reported as of such time or the yields reported
as of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
U.S. Treasury securities having a constant maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. In the case of
each determination under clause (i) or clause (ii), as the case may be, of the
preceding paragraph, such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

-25-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2, 8.3 or 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
8.3 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.9. Prepayment in Connection with Sales of Assets. If the Company makes
an offer to prepay the Notes pursuant to Section 10.8, the Company will give
written notice thereof to the holders of all outstanding Notes, which notice
shall (i) refer specifically to this Section 8.9 and describe in reasonable
detail the Disposition giving rise to such offer to prepay the Notes, (ii)
specify the principal amount of each Note being offered to be prepaid which
amount shall be allocated among all of the Notes at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
not theretofore called for prepayment, (iii) specify a date not less than
30 days and not more than 60 days after the date of such notice (the
“Disposition Prepayment Date”) and specify the Disposition Response Date (as
defined below), and (iv) offer to prepay on the Disposition Prepayment Date the
amount specified in (ii) above with respect to each Note together with interest
accrued thereon to the Disposition Prepayment Date. Each holder of a Note shall
notify the Company of such holder’s acceptance or rejection of such offer by
giving written notice of such acceptance or rejection to the Company (provided,
however, that any holder who fails to so notify the Company shall be deemed to
have rejected such offer) on a date at least 5 days prior to the Disposition
Prepayment Date (such date 5 days prior to the Disposition Prepayment Date being
the “Disposition Response Date”), and the Company shall prepay on the
Disposition Prepayment Date the amount specified in (ii) above with respect to
each Note held by the holders who have accepted such offer in accordance with
this Section 8.9.
Section 9. Affirmative Covenants.
Each Obligor, jointly and severally, covenants that so long as any of the Notes
are outstanding:
Section 9.1. Compliance with Law. Without limiting Section 10.10, the Obligors
will, and will cause each of their Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

-26-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 9.2. Insurance. The Obligors will, and will cause each of their
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3. Maintenance of Properties. The Obligors will, and will cause each
of their Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Obligors or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Obligors have concluded that
such discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4. Payment of Taxes and Claims. The Obligors will, and will cause each
of their Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of any Obligor or any
Subsidiary, provided that no Obligor nor any Subsidiary need pay any such tax or
assessment or claims if (i) the amount, applicability or validity thereof is
contested by such Obligor or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and the Obligors or a Subsidiary has established
adequate reserves therefor in accordance with applicable generally accepted
accounting principles (which shall be GAAP in the case of the Company) on the
books of such Obligor or such Subsidiary or (ii) the non-filing and nonpayment
of all such taxes, assessments and claims in the aggregate would not reasonably
be expected to have a Material Adverse Effect.
Section 9.5. Corporate Existence, Etc. Subject to Section 10.7, the Obligors
will at all times preserve and keep in full force and effect their corporate
existence. Subject to Sections 10.7 and 10.8, the Obligors will at all times
preserve and keep in full force and effect the corporate existence of each of
their Subsidiaries (except that (i) Subsidiaries which are not members of the
South African Group may merge into an Obligor and (ii) Subsidiaries which are
members of the South African Group may merge with other members of the South
African Group) and all rights and franchises of the Obligors and their
Subsidiaries unless, in the good faith judgment of the Obligors, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.

 

-27-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 9.6. Books and Records. The Obligors will, and will cause each of their
Subsidiaries to, maintain proper books of record and account in conformity with
applicable generally accepted accounting principles and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over such Obligor or such Subsidiary, as the case may be.
Section 9.7. Priority of Obligations. The Obligors will ensure that their
payment obligations under the Financing Agreements will at all times rank at
least pari passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of the Obligors except for obligations mandatorily
preferred by law applying to companies generally. Notwithstanding the foregoing,
at all times, the Company’s payment obligations under the Notes and the payment
obligations of the Subsidiary Guarantors under the Subsidiary Guarantee
Agreement will rank at least pari passu, without preference or priority, with
the respective obligations of the Company and the Subsidiary Guarantors under
(i) the Existing Financing Agreements, (ii) the LC Agreement and (iii) any other
Indebtedness of the Company or any Subsidiary Guarantor that provides for more
than U.S.$25,000,000 (or its equivalent in any other currency) in principal
amount of borrowings or availability. Notwithstanding the foregoing, in the
event that the Company is required to cash collateralize the letters of credit
under the LC Agreement, the Company may provide up to U.S.$15,000,000 (or its
equivalent in any other currency) as cash collateral to collateralize such
letters of credit without providing collateral to the holders of the Notes
provided no Default or Event Default has occurred or would result from the
provision of such cash collateral (except for any default or event of default
under section 1.3(e) of the LC Agreement that triggers the obligation to cash
collateralize outstanding letters of credit thereunder that would constitute a
Default or Event of Default under Section 11(f) only, provided, that the
provision of such cash collateral would remedy such default or event of default
under the LC Agreement).
Section 9.8. Minimum Interest Charge Coverage. The Company will ensure that the
ratio of Consolidated EBITDA to Consolidated Interest Payable is not, at the end
of each Measurement Period less than, 4.00 to 1.00 so long as the Company is
required to maintain the same ratio under the LC Agreement, and, subject to
Section 9.15, at all other times, 3.75 to 1.00.
Section 9.9. Dividend Capture from South Africa. The Obligors will ensure that
cash Distributions are made to Pyramid Freight BVI in accordance with the
general distribution principles applied by the Company in respect of cash
Distributions made out of South Africa taking into account at any time the
requirements of any applicable South African exchange control regulations, the
local financial needs of the South African Group and any projected financial
requirements of the South African Group.
Section 9.10. Additional Obligors. (a) The Company (i) will cause any Subsidiary
of the Company, whether now owned or hereafter formed or acquired, that becomes
a borrower, guarantor or other obligor under the LC Agreement or the Existing
Financing Agreements, substantially concurrently, and (ii) may cause any
Subsidiary of the Company to become a Subsidiary Guarantor (an “Additional
Guarantor”) under the Subsidiary Guarantee Agreement by executing a joinder
agreement to this Agreement in the form set out in Part 1 of Exhibit 9.10 (the
“Joinder Agreement”) and in any such event the Company will cause such
Subsidiary to deliver the relevant documents and evidence listed in Part 2 of
Exhibit 9.10.

 

-28-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) As from the date of the Joinder Agreement, the relevant Subsidiary shall
become an Obligor and Subsidiary Guarantor under this Agreement.
(c) The Company agrees that:
(i) within 10 days following execution of a Joinder Agreement it will provide at
least one original and to each holder a copy of that Joinder Agreement (with
evidence as to payment of any applicable stamp duty or similar tax); and
(ii) immediately on execution of any such Joinder Agreement it will provide to
each holder a legal opinion (from legal counsel approved by the Required Holders
acting reasonably) confirming (1) the due execution and delivery of such Joinder
Agreement, and the validity and enforceability of the obligations of the
relevant Subsidiary Guarantor under such Joinder Agreement and this Agreement
subject to such exceptions, assumptions and qualifications as are substantially
similar to those delivered with respect to the obligations of the Subsidiary
Guarantors as of the date of Closing and (2) such other matters as the Required
Holders may reasonably request so long as such opinions are substantially
similar in scope to the opinions delivered in connection with the Closing of
this Agreement. The Company shall cause such additional Subsidiary Guarantor to
deliver such other closing showings as may be reasonably requested by the
Required Holders substantially similar in scope to the closing showings
delivered by the original Subsidiary Guarantors at the Closing.
Section 9.11. Release of Subsidiary Guarantors. Upon notice by the Company to
each holder of a Note (which notice shall contain a certification by the Company
as to the applicable matters specified below), a Subsidiary shall cease to be an
Obligor under this Agreement if such Subsidiary has been, or will be
concurrently, released as a borrower, guarantor or other obligor under the LC
Agreement and the Existing Financing Agreements (and so long as the Existing
Financing Agreements remain in place and such provision is contained therein
such Subsidiary is not then designated as a borrower, guarantor or other obligor
under any other credit facility of the Company or any Subsidiary that provides
for credit in excess of U.S.$5,000,000 (or its equivalent in any other currency)
in the aggregate), provided, that, both immediately before and after giving
effect to any such release (x) no Default or Event of Default shall have
occurred and be continuing and (y) other than the payment of reasonable legal
fees, no consideration was granted to any agent or lender under the LC Agreement
or the Existing Financing Agreements, directly or indirectly in connection with
such release including, but not limited to, any payment of any fees, any
increase in pricing, any additional Guaranty, any participation in other
transactions or any other credit enhancement or other benefit.

 

-29-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 9.12. Guarantor Cover Ratio. (a) The Company will ensure that:
(i) the Gross Assets of the Subsidiary Guarantors shall at all times constitute
50% or more of the Gross Assets of the Group at that time; and
(ii) the aggregate contribution of the Subsidiary Guarantors to Consolidated
EBITDA shall at all times be at least 45% of Consolidated EBITDA.
As used in this Section 9.12, the term “Subsidiary Guarantor” shall not include
any Subsidiary Guarantor with respect to which (A) the Subsidiary Guaranty of
such Subsidiary Guarantor for any reason, other than the satisfaction in full of
all amounts due and owing hereunder and under the Notes, has ceased to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or such Subsidiary Guarantor shall repudiate its
obligations thereunder, (B) such Subsidiary Guarantor shall contest the validity
or enforceability of any Financing Agreement in writing or deny in writing that
it has any further liability thereunder or (C) it becomes unlawful for such
Subsidiary Guarantor to perform its obligations under this Agreement or any
other Financing Agreement (other than as set forth therein).
Notwithstanding anything to the contrary contained in this Section 9.12, in the
event that the Company fails to comply with the requirements of this
Section 9.12, the Company shall have the right, until thirty calendar days after
the Company has knowledge of the occurrence of any of the events set forth in
clauses (A) through (C) of the paragraph above, to cure such failure by
providing one or more replacement Subsidiary Guarantors in accordance with
Section 9.10.
(b) The Company will ensure that the aggregate contribution of the Subsidiary
Guarantors to Consolidated EBITDA shall at all times be at least equal to the
aggregate contribution of the Subsidiary Guarantors (as defined in the LC
Agreement) to Consolidated EBITDA.
(c) For the purpose of paragraphs (a) and (b) above:
(i) subject to sub-paragraph (ii) below:
(A) the contribution of each Subsidiary Guarantor will be determined from its
financial statements which were delivered to each holder pursuant to
Section 7.1(h); and
(B) the financial condition of the Group will be determined from the latest
consolidated financial statements of the Company;
(ii) if a person becomes a member of the Group after the date on which the
latest consolidated financial statements of the Company were prepared:
(A) the contribution of that person will be determined from its latest quarterly
or annual (as the case may be) financial statements; and
(B) the financial condition of the Group will still be determined from the
latest consolidated financial statements of the Company but will be adjusted by
reference to the financial statements referred to in paragraph (ii) (A) above to
take into account that person becoming a member of the Group;

 

-30-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(iii) the contribution of a Subsidiary Guarantor will:
(A) if it has Subsidiaries, be determined from its unconsolidated financial
statements; and
(B) exclude intra-group items which would be eliminated in the consolidated
financial statements of the Company; and
(C) in the case of Pyramid Freight BVI, Pyramid Freight BVI will exclude any
amount of Pyramid Freight Debt owing to it and any other assets located in South
Africa.
Section 9.13. Group Structure. The Company will maintain its group structure in
accordance with the group structure chart set forth in Schedule 5.4, except for
changes which, individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. In no event shall any Subsidiary incorporated
in any country other than South Africa be owned directly or indirectly by any
member of the South African Group.
Section 9.14. CASS Agreement. The Company will ensure that all amounts payable
under the CASS Agreement are promptly paid when due unless such payment is being
diligently contested in good faith by a member of the Group by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted accounting principles of the relevant member of the Group have been set
aside on its books.
Section 9.15. Additional Restrictions. If at any time the Company or any
Subsidiary Guarantor is a party to or shall enter into any agreement, instrument
or other document with respect to any Indebtedness that provides for more than
U.S.$25,000,000 (or its equivalent in any other currency) in principal amount of
borrowings or availability, including, without limitation, any amendment to or
modification or replacement of an agreement existing on the date of Closing (a
“Reference Agreement”), or any subsequent amendment or modification to any such
Reference Agreement (or waiver or consent modifying the terms of any Reference
Agreement), which Reference Agreement includes financial covenants (whether
expressed in ratios or as numerical or dollar thresholds in respect of future
financial performance or condition), including such financial covenants which
are expressed as “events of default”, in each case which are not otherwise
included in this Agreement (herein referred to as “New Covenants”) or which
would be more beneficial to the holders of the Notes than relevant similar
covenants or like provisions contained in this Agreement (herein referred to as
“Improved Covenants” and, together with New Covenants, “Additional Covenants”),
then such Additional Covenants and all related provisions and definitions shall
be deemed incorporated by reference into Section 7.2(a), Section 10 and Section
11(c) of this Agreement, mutatis mutandi, as if set forth fully in this
Agreement effective as of the date when such Additional Covenants became
effective under the applicable Reference Agreement. The Company shall
(1) provide a copy of such Additional Covenants and all related provisions and
definitions to the holders of the Notes promptly upon entering into the
Reference Agreement, including with such copy a notice to the holders of the
date on which such Additional Covenants became or will become effective,
provided that the failure of the Company to provide a copy of such Additional
Covenants to the holders shall not adversely affect the automatic incorporation
of the Additional Covenants into this Agreement as provided above in this
Section 9.15; and

 

-31-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(2) as promptly as possible following delivery of such copy, provide the draft
of a statement of incorporation (a “Memorialization”) to be executed by the
Company and the holders, which Memorialization shall set out the terms of the
Additional Covenants and related provisions and definitions as incorporated into
this Agreement, with all appropriate changes required in connection with
incorporating the Additional Covenants mutatis mutandi.
If the Company fails to provide a draft of a Memorialization, then any holder
may produce a draft for the consideration of the Company and the other holders.
Any Memorialization executed and delivered by the Company and by the Required
Holders (or all holders if pursuant to Section 18.1 the relevant amendment would
require the consent of all holders) shall be good and sufficient evidence of the
terms of any such Additional Covenant as incorporated into this Agreement,
provided that the failure of the holders and the Company to execute and deliver
any Memorialization shall not adversely affect the automatic incorporation of
the Additional Covenants into this Agreement as provided above in this
Section 9.15.
Notwithstanding the foregoing, provided that no Default or Event of Default has
occurred and is then continuing, (A) if any Additional Covenant that has been
incorporated herein pursuant to this Section 9.15 is subsequently amended or
modified in the relevant Reference Agreement with the effect that such
Additional Covenant is made less restrictive on the Company, such Additional
Covenant, as amended or modified, shall be deemed incorporated by reference into
this Agreement and replace such Additional Covenant as originally incorporated,
mutatis mutandi, as if set forth fully in this Agreement, effective beginning on
the date on which such amendment or modification is effective under the relevant
Reference Agreement and (B) if any Additional Covenant that has been
incorporated herein pursuant to this Section 9.15 is subsequently removed or
terminated from the relevant Reference Agreement or the Company and its
Subsidiary Guarantors are otherwise no longer required to comply therewith under
the relevant Reference Agreement, the Company and its Subsidiaries, beginning on
the effective date such Additional Covenant is removed or terminated from the
relevant Reference Agreement or the Company and its Subsidiary Guarantors are
otherwise no longer required to comply with such Additional Covenant, shall no
longer be or remain obligated to comply with such Additional Covenant hereunder;
provided, however, that in no event shall an Improved Covenant be amended,
modified, terminated or removed pursuant to this Section 9.15 such that it is
made less restrictive on the Company than the form of the relevant similar
covenant or like provision in this Agreement that it replaced, amended or
modified, it being the intent of this Agreement in such cases to return such
covenants or provisions, upon the date of such amendment, modification,
termination or removal, to the text of such covenant or provision as it existed
immediately prior to the incorporation of such Improved Covenant pursuant to
this Section 9.15.

 

-32-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 9.16. Post-Closing Obligations. Within 20 days from the Closing Date, or
such other date to which the Purchasers expressly agree, the Company, on behalf
of itself, each Spanish Obligor, and the Purchasers shall have formalized the
ratification of the position of the Spanish Obligors as Subsidiary Guarantors
under this Agreement into a public document (escritura pública) for the purposes
of article 517, paragraph 2, number 4 of the Spanish Civil Procedure Law (Ley
1/2000 de 7 de enero, Ley de Enjuiciamiento Civil) (the “Civil Procedural Law”)
before a Spanish notary public, at the expense of the Company. Within two
Business Days from the execution of the notarial deed, the Company shall have
supplied to each Purchaser an authorized copy (primera copia autorizada) of that
deed.
Section 10. Negative Covenants.
Each Obligor, jointly and severally, covenants that so long as any of the Notes
are outstanding:
Section 10.1. Transactions with Affiliates. The Obligors will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including, without limitation, the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate (other than the Obligors or another Subsidiary which
is not a member of the South African Group), except in the ordinary course and
pursuant to the reasonable requirements of such Obligor’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Obligors or
such Subsidiary than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.
Section 10.2. Consolidated Net Worth. The Company will ensure that Consolidated
Net Worth is not, as of the end of any fiscal quarter in each fiscal year
beginning with the fiscal quarter ended July 31, 2009, less than
U.S.$637,049,000 (the “Threshold CNW Amount”) plus:
(a) (from and including the last day of the fiscal year of the Company ending
January 31, 2010) an amount equal to 25% of the annual net earnings of the
Company in respect of each fiscal year (but, in each case, only if a positive
number); and
(b) the aggregate of any amounts by which the Threshold CNW Amount has been
increased by any additions under paragraph (a) above in previous years.
Section 10.3. Consolidated Total Debt Coverage. The Company will ensure that the
ratio of Consolidated Total Borrowings to Consolidated EBITDA is not, at the end
of each Measurement Period greater than, 3.00 to 1.00 so long as the Company is
required to maintain the same ratio under the LC Agreement, and, subject to
Section 9.15, at all other times, 3.25 to 1.00.
Section 10.4. Priority Debt. The Obligors will not, at any time, permit Priority
Debt to exceed 15% of Consolidated Total Capitalization determined as of the end
of the most recently ended fiscal quarter.

 

-33-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 10.5. Liens. The Obligors will not, and will not permit any of their
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom or assign or otherwise convey any right to receive income
or profits, except:
(a) any Lien comprising a netting or set-off arrangement entered into by a
member of the Group in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances;
(b) any Lien arising by operation of law and in the ordinary course of business;
(c) Liens for taxes, assessments or other governmental charges or levies which
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;
(d) any Lien in column 11 (Security) of Schedule 5.15;
(e) attachments, appeal bonds, judgments and other similar Liens for sums not
exceeding in aggregate U.S.$5,000,000 (or its equivalent in any other currency)
arising in connection with any court proceedings, provided the execution or
other enforcement of such Liens is effectively stayed and the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings;
(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any member of the Group;
(g) any Lien granted pursuant to the Financing Agreements and any Lien granted
pursuant to the Existing Financing Agreements or the LC Agreement to the extent
an equal and ratable Lien is granted to the holders of the Notes to the extent
required by Section 9.7;
(h) any Lien constituted by the Cession in Security Agreement and in respect of
a New Zealand Obligor, any “security interest” as defined in section 17(1)(b) of
the Personal Property Securities Act 1999 (NZ) which does not secure payment or
performance of any obligation;
(i) any Lien in favor of CASS arising under the CASS Agreement;
(j) any Lien arising as a result of a Capital Lease permitted to exist under
Section 10.13;
(k) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property so acquired;

 

-34-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(l) Liens securing obligations of a Subsidiary (other than a member of the South
African Group or Pyramid Freight BVI) to the Company or to another Subsidiary
(other than a member of the South African Group or Pyramid Freight BVI) and
Liens securing obligations of a member of the South African Group or Pyramid
Freight BVI (to the extent that such Liens attach only to assets located in
South Africa) to another member of the South African Group or Pyramid Freight
BVI;
(m) any Lien on an asset, or an asset of any person, acquired by a member of the
Group after the date of this Agreement but only provided that (i) the aggregate
amount covered by any such Lien does not exceed U.S.$10,000,000 (or its
equivalent in any other currency) at any time, (ii) such Lien is only in place
for the period of six (6) months from the date of acquisition and (iii) the
principal amount secured by that Lien has not been incurred or increased in
contemplation of, or since, the acquisition;
(n) if and so long as on the date such Liens are granted no Default or Event of
Default exists hereunder or would result hereunder, including, without
limitation, under Section 10.4, Liens securing Indebtedness of the Company or
any Subsidiary in addition to those described in clauses (a) through (m) above.
For the purposes of this Section 10.5, any Person becoming a Subsidiary after
the date of this Agreement shall be deemed to have incurred all of its then
outstanding Liens at the time it becomes a Subsidiary, and any Person extending,
renewing or refunding any Indebtedness secured by any Lien shall be deemed to
have incurred such Lien at the time of such extension, renewal or refunding.
Section 10.6. Subsidiary Indebtedness. In addition to and not in limitation of
any other applicable restrictions herein, including Sections 10.3 and 10.4, the
Company will not, at any time, permit any Subsidiary to, directly or indirectly,
create, incur, assume, guarantee, have outstanding, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness other
than:
(a) Indebtedness consisting of direct obligations or Guaranties of the LC
Agreement by Subsidiaries of the Company which Subsidiaries also guarantee the
obligations of the Company under the Financing Agreements;
(b) any Indebtedness incurred under the Financing Agreements;
(c) Indebtedness of (or the commitment to extend credit to) a Subsidiary on the
date of Closing and identified in Schedule 5.15 provided that such Indebtedness
shall not be extended, renewed, refinanced or refunded except as otherwise
provided in subsection (f) below;

 

-35-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(d) Indebtedness of a Subsidiary (other than a member of the South African Group
or Pyramid Freight BVI) owed to the Company, an Obligor or a Wholly-Owned
Subsidiary (other than a member of the South African Group or Pyramid Freight
BVI);
(e) Indebtedness incurred under any Capital Lease permitted to exist under
Section 10.13;
(f) Refinancing Indebtedness;
(g) Indebtedness of a Subsidiary outstanding at the time such Subsidiary becomes
a Subsidiary, provided that (i) such Indebtedness shall not have been incurred
in contemplation of such Subsidiary becoming a Subsidiary and (ii) immediately
after such Subsidiary becomes a Subsidiary, no Default or Event of Default shall
exist, and provided, further, that such Indebtedness shall not be extended,
renewed, refinanced or refunded except as otherwise provided herein;
(h) Indebtedness of members of the South African Group owed under the South
African Facility in an amount not to exceed U.S.$100,000,000 (or its equivalent
in any other currency) at any time;
(i) Indebtedness under the (i) Permitted Earnout Arrangements and (ii) any
similar earnout arrangements entered into in the future in an aggregate amount
of up to U.S.$100,000,000 (or its equivalent in any other currency) to the
extent such indebtedness remains contingent in accordance with the terms of the
earnout arrangements;
(j) any Indebtedness owed by a member of the South African Group to another
member of the South African Group;
(k) any Indebtedness consisting of direct obligations or Guaranties of the
Existing Financing Agreements by Subsidiaries of the Company which Subsidiaries
also guarantee the obligations of the Company under the Financing Agreements;
and
(l) Indebtedness of a Subsidiary in addition to that otherwise permitted by the
foregoing provisions, provided that on the date such Subsidiary incurs or
otherwise becomes liable with respect to any such Indebtedness, and immediately
after giving effect to the incurrence thereof, no Default or Event of Default
exists hereunder, including, without limitation, under Section 10.4.
For the purpose of this Section 10.6, any Person becoming a Subsidiary after the
date of the Closing shall be deemed, at the time it becomes such a Subsidiary,
to have incurred all of its then outstanding Indebtedness.

 

-36-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Notwithstanding the foregoing, (x) the aggregate amount of Indebtedness incurred
or owed by members of the South African Group (and by Pyramid Freight BVI to the
extent that such amount is owed to an entity located in South Africa) under
paragraphs (c), (e), (g), (h) and (i), above (excluding, for the avoidance of
doubt the Pyramid Freight Debt or any amounts owing under the Pyramid Freight
Loan Agreements) shall not at any time exceed South African Rand 1,000,000,000
(or its equivalent) so long as the Company is required to maintain the same
under the LC Agreement, and, subject to Section 9.15, at all other times, South
African Rand 1,500,000,000 (or its equivalent) and (y) the aggregate amount of
Indebtedness in respect of which interest or equivalent payments are payable and
incurred or owed by members of the South African Group under paragraphs (c),
(e), (g) and (i) above (excluding, for the avoidance of doubt the Pyramid
Freight Debt or any amounts owing under the Pyramid Freight Loan Agreements)
shall not at any time exceed South African Rand 650,000,000 (or its equivalent)
so long as the Company is required to maintain the same under the LC Agreement,
and, subject to Section 9.15, at all other times, South African Rand
1,150,000,000 (or its equivalent).
Section 10.7. Merger, Consolidation, Etc. The Company will not consolidate with
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:
(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation organized and existing under the laws of the United States
or any State thereof (including the District of Columbia) or any other Permitted
Jurisdiction, and, if the Company is not such corporation, (i) such corporation
shall have executed and delivered to each holder of any Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement and the Notes and (ii) such corporation shall have caused to
be delivered to each holder of any Notes an opinion of internationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof; and
(b) immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.7 from its liability under this
Agreement or the Notes.
Section 10.8. Sale of Assets. Except as permitted by Section 10.7, the Obligors
will not, and will not permit any Subsidiary to, sell, lease, transfer or
otherwise dispose of, including by way of merger (collectively, a
“Disposition”), any assets, including capital stock of Subsidiaries, in one or a
series of transactions, to any Person, other than:
(a) Dispositions in the ordinary course of business;

 

-37-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) Dispositions by a Subsidiary to the Company or a Wholly-Owned Subsidiary
which is not a member of the South African Group or Pyramid Freight BVI and
Dispositions by a Subsidiary which is a member of the South African Group to a
Subsidiary which is a member of the South African Group or Pyramid Freight BVI;
and
(c) Dispositions not otherwise permitted by clause (a) or (b) of this
Section 10.8, provided that (i) the aggregate net book value of all assets so
disposed of in any twelve-month period pursuant to this Section 10.8(c) does not
exceed 10% of Consolidated Total Assets as of the last day of the most recently
ended fiscal year and (ii) after giving effect to such transaction, no Default
or Event of Default shall exist.
The Obligors may, or may permit a Subsidiary to, make a Disposition and the
assets subject to such Disposition shall not be subject to or included in the
foregoing limitation and computation contained in clause (c)(i) of the preceding
sentence if:
(A) (x) in the case of a Disposition by a Person who is not a member of the
South African Group, the net proceeds from such Disposition are reinvested in
productive assets to be used in the existing business of the Company or a
Subsidiary which is not (i) a member of the South African Group or (ii) Pyramid
Freight BVI (to the extent such assets are in South Africa) and (y) in the case
of a Disposition by a Person who is a member of the South African Group, the net
proceeds from such Disposition are reinvested in productive assets to be used in
the existing business of the Company or a Subsidiary; or
(B) (x) in the case of a Disposition by a Person who is not a member of the
South African Group, the net proceeds from such Disposition are applied to the
payment or prepayment of Senior Indebtedness, including an offer to prepay the
Notes on a pro rata basis with other Senior Indebtedness of the Company or any
Subsidiary which is not a member of the South African Group or Pyramid Freight
BVI (other than Senior Indebtedness in respect of any revolving credit or
similar credit facility providing the Company or any Subsidiary with the right
to obtain loans or other extensions of credit from time to time, except to the
extent that in connection with such payment of Senior Indebtedness the available
credit under such credit facility is permanently reduced by an amount not less
than the amount of such proceeds applied to the payment of Senior Indebtedness)
and (y) in the case of a Disposition by a Person who is a member of the South
African Group, the net proceeds from such Disposition are applied to the payment
or prepayment of Indebtedness of the Company or any Subsidiary owing to any
Person that is not a Subsidiary or Affiliate and which is not expressed to be
junior or subordinate to any other Indebtedness of the Company or Subsidiary
(other than Indebtedness in respect of any revolving credit or similar facility
except to the extent that such facility is permanently reduced).
For purposes of foregoing clause (B)(x), the Company shall offer to prepay the
Notes in accordance with Section 8.9 hereof. For purposes of the foregoing
clauses (A) and (B), to the extent that the assets that are disposed of are
assets owned by a Person other than a member of the South African Group or
Pyramid Freight BVI, the proceeds of such Disposition shall only be applied to
acquire assets, or prepay debt of, an Obligor or a Subsidiary which is not a
member of the South African Group or Pyramid Freight BVI.

 

-38-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 10.9. Line of Business. The Obligors will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Obligors and their Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Obligors and their Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.
Section 10.10. Terrorism Sanctions Regulations. The Obligors will not and will
not permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage in any
dealings or transactions with any such Person.
Section 10.11. Subsidiaries in South Africa. No Subsidiary of the Company
incorporated in South Africa may become an obligor or guarantor under the LC
Agreement or Existing Financing Agreements. Neither the Company nor any
Subsidiary of the Company incorporated in any jurisdiction other than South
Africa may become an obligor or guarantor under the South African Facility. The
Company will not at any time have any Indebtedness outstanding under which the
creditor with respect to such Indebtedness is a member of the South African
Group or Pyramid Freight BVI.
Section 10.12. [Reserved].
Section 10.13. Capital Leases. Capital Leases of the Company and its
Subsidiaries will not, at any time, exceed in the aggregate U.S.$90,000,000 (or
its equivalent in any other currency).
Section 10.14. Lake States Trucking. So long as Lake States Trucking, Inc.
remains a Subsidiary Guarantor, it will not carry out any business other than
incurring Indebtedness under the Financing Agreements, the Existing Financing
Agreements and the LC Agreement or hold any assets other than assets that do not
constitute more than 2% of the Group’s assets or income.
Section 10.15. Fixed Charges Coverage Ratio. The Company will not, as of the end
of any Measurement Period, permit the Fixed Charges Coverage Ratio to be less
than 1.75 to 1 on or prior to July 31, 2010 or 2.00 to 1.00 at any time
thereafter.
Section 11. Events of Default.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a) any Obligor defaults in the payment of any principal or Make-Whole Amount or
Modified Make-Whole Amount, if any, on any Note when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
or otherwise; or

 

-39-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) any Obligor defaults in the payment of any interest on any Note or any
amount payable pursuant to Section 13 for more than five Business Days after the
same becomes due and payable; or
(c) (i) any Subsidiary Guarantor defaults in the performance of or compliance
with any term contained in Section 23, or (ii) any Obligor defaults in the
performance of or compliance with any term contained in Section 7.1(d) or
Sections 9.8, 9.12, 10.1 through 10.10, inclusive or Sections 10.13 or 10.15; or
(d) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) any
Obligor receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
(e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of any Obligor in any Financing Agreement or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or
(f) (i) any Obligor or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least U.S.$10,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) any Obligor or any Subsidiary is in default in the performance
of or compliance with any term of any evidence of any Indebtedness in an
aggregate outstanding principal amount of at least U.S.$10,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) any Obligor or any Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least U.S.$10,000,000 (or its equivalent in the relevant currency of payment),
or (y) one or more Persons have the right to require any Obligor or any
Subsidiary so to purchase or repay such Indebtedness other than (in the case of
each of clauses (i) through (iii) immediately above) Indebtedness consisting of
Capital Leases if the non-payment of such Indebtedness has resulted from the
loss of the asset which is subject to the Capital Lease to the extent the
obligations under that Capital Lease are covered by insurance; or

 

-40-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(g) any Obligor or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, winding-up, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, winding-up, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment, composition or arrangement for the
benefit of its creditors, (iv) consents to the appointment of a liquidator,
custodian, receiver, administrative receiver or administrator, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any of its Significant
Subsidiaries, a liquidator, custodian, receiver, administrative receiver or
administrator, trustee or other officer with similar powers with respect to it
or with respect to any substantial part of its assets or property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of any Obligor or any of its
Significant Subsidiaries, or any such petition shall be filed against any
Obligor or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or
(i) any event occurs with respect to any Obligor or any Significant Subsidiary
which under the laws of any jurisdiction is analogous to any of the events
described in Section 11(g) or (h), including but not limited to, (x) a Dutch
Obligor being declared bankrupt (failliet verklaard) or dissolved (ontbonden),
(y) a redressement judiciaire, cession totale de l’entreprise or liquidation
judiciaire under Articles L.620-1 et seq. of the French Commercial Code and
(z) a winding-up, administration or dissolution (and each of those terms) and
including insolvency proceedings (Insolvenzverfahren) in Germany, provided that
the applicable grace period, if any, which shall apply shall be the one
applicable to the relevant proceeding which most closely corresponds to the
proceeding described in Section 11(g) or (h); or
(j) a final judgment or judgments for the payment of money aggregating in excess
of 5% of Consolidated Net Worth (or its equivalent in the relevant currency of
payment) are rendered against one or more of any Obligor and its Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or

 

-41-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
sum of (x) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, plus (y) the amount (if any) by which the
aggregate present value of accrued benefit liabilities under all funded Non-U.S.
Plans exceeds the aggregate current value of the assets of such Non-U.S. Plans
allocable to such liabilities, shall exceed 5% of Consolidated Net Worth,
(iv) any Obligor or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) any Obligor or any ERISA Affiliate withdraws from any Multiemployer Plan,
(vi) any Obligor or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of any Obligor or any Subsidiary thereunder,
(vii) any Obligor or any Subsidiary fails to administer or maintain a Non-U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up or (viii) any Obligor or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (viii) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect; or
(l) an Obligor (other than the Company) is not or ceases to be a Subsidiary of
the Company.
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
Section 12. Remedies on Default, Etc.
Section 12.1. Acceleration. (a) If an Event of Default with respect to any
Obligor described in Section 11(g), (h), (i) or (j) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to any Obligor, declare all the Notes held by it or them to be
immediately due and payable.

 

-42-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, without limitation, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Obligors
acknowledge, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or in any other Financing Agreement, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of not less than 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount or Modified Make-Whole Amount, if any, on any Notes that are
due and payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount or Modified Make-Whole
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts that have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 18, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Note or any other Financing Agreement upon any holder
thereof shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 16, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements and any
registration duty.

 

-43-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 12.5. Executive Proceedings.
(a) At the discretion of the holders of the Notes, the ratification of the
position of each Spanish Obligor as a Subsidiary Guarantor under this Agreement
shall be formalized in a Spanish public document (escritura pública), so that it
has the status of a notarial document of loan for all purposes contemplated in
article 517, paragraph 2, number 4 of the Civil Procedural Law.
(b) Upon enforcement, the sum payable by any Spanish Obligor shall be the
principal amount outstanding under all Notes issued hereunder together with all
accrued interest and Make-Whole Amount, if any, on such Notes. For the purposes
of Articles 571 et seq. of the Civil Procedural Law, the Obligors and the
holders of the Notes expressly agree that such balances shall be considered as
due, liquid and payable and may be claimed pursuant to the same provisions of
such law.
(c) For the purposes of Articles 571 et seq. of the Civil Procedural Law, it is
expressly agreed by the Obligors and the holders of the Notes that the
determination of the debt to be claimed through the executive proceedings shall
be effected by the holders of the Notes by means of the appropriate certificate
evidencing the balances shown in the relevant account(s) referred to in
paragraph (b) above. By virtue of the foregoing, to exercise executive action by
the holders of the Notes it will be sufficient to deliver (i) an original
notarial first or authentic copy of this Agreement, (ii) the notarial document
(acta notarial) which incorporates the certificate issued by the holders of the
Notes of the amount due by any Spanish Obligor including an excerpt of the
credits and debits, including the interest applied, which appear in the relevant
account(s) referred to in paragraph (b) above, evidencing that the determination
of the amounts due and payable by the Spanish Obligor has been calculated as
agreed in this Agreement and that such amounts coincide with the balance of such
accounts, and (iii) a notarial document (acta notarial) evidencing that the
Obligors have been served notice of the amount that is due and payable.
(d) The amount of the balances so established shall be notified to the Obligors
in an attestable manner at least three days in advance of exercising the
executive action set out in paragraph (c) above.
(e) The Spanish Obligors hereby expressly authorize the holders of the Notes to
request and obtain certificates and documents, including second or further
copies of the deed in which the ratification of the position of the Spanish
Obligors as Subsidiary Guarantors under this Agreement is formalized, issued by
the notary who has formalized the ratification of the position of the Spanish
Obligors as Subsidiary Guarantors under this Agreement in order to evidence its
compliance with the entries of his registry-book and the relevant entry date for
the purpose of article 517, paragraph 2, number 4 of the Civil Procedural Law.
The cost of such certificates and documents will be for the account of the
Obligors.

 

-44-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 13. Tax Indemnification.
All payments whatsoever under the Financing Agreements will be made by the
Obligors in lawful currency of the United States of America free and clear of,
and without liability for withholding or deduction for or on account of, any
present or future Taxes of whatever nature imposed or levied by or on behalf of
any jurisdiction other than the United States (or any political subdivision or
taxing authority of or in such jurisdiction) (hereinafter a “Taxing
Jurisdiction”), unless the withholding or deduction of such Tax is compelled by
law.
If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by any Obligor under
the Financing Agreements, the Obligors will pay to the relevant Taxing
Jurisdiction the full amount required to be withheld, deducted or otherwise paid
before penalties attach thereto or interest accrues thereon and pay to each
holder of a Note such additional amounts as may be necessary in order that the
net amounts paid to such holder pursuant to the terms of the Financing
Agreements after such deduction, withholding or payment (including, without
limitation, any required deduction or withholding of Tax on or with respect to
such additional amount), shall be not less than the amounts then due and payable
to such holder under the terms of the Financing Agreements before the assessment
of such Tax, provided that no payment of any additional amounts shall be
required to be made for or on account of:
(a) any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof, including, without limitation, such holder (or such other
Person described in the above parenthetical) being or having been a citizen or
resident thereof, or being or having been present or engaged in trade or
business therein or having or having had an establishment, office, fixed base or
branch therein, provided that this exclusion shall not apply with respect to a
Tax that would not have been imposed but for an Obligor, after the date of the
Closing, opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which payments on account of
this Agreement or the Notes are made to, the Taxing Jurisdiction imposing the
relevant Tax;
(b) any Tax that would not have been imposed but for the delay or failure by
such holder (following a written request by an Obligor) in the filing with the
relevant Taxing Jurisdiction of Forms (as defined below) that are required to be
filed by such holder to avoid or reduce such Taxes (including for such purpose
any refilings or renewals of filings that may from time to time be required by
the relevant Taxing Jurisdiction), provided that the filing of such Forms would
not (in such holder’s reasonable judgment) impose any unreasonable burden (in
time, resources or otherwise) on such holder or result in any confidential or
proprietary income tax return information being revealed, either directly or
indirectly, to any Person and such delay or failure could have been lawfully
avoided by such holder, and provided further that such holder shall be deemed to
have satisfied the requirements of this clause (b) upon the good faith
completion and submission of such Forms (including refilings or renewals of
filings) as may be specified in a written request of an Obligor no later than
60 days after receipt by such holder of such written request (accompanied by
copies of such Forms and related instructions, if any, all in the English
language or with an English translation thereof); or

 

-45-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(c) any combination of clauses (a) and (b) above;
and provided further that in no event shall the Obligors be obligated to pay
such additional amounts (i) to any holder of a Note not resident in the United
States of America or any other jurisdiction in which an original Purchaser is
resident for tax purposes on the date of the Closing (the “Original
Jurisdiction”) in excess of the amounts that the Obligors would be obligated to
pay if such holder had been a resident of the United States of America or the
Original Jurisdiction, as applicable, for purposes of, and eligible for the
benefits of, any double taxation treaty from time to time in effect between the
United States of America or the Original Jurisdiction, as applicable, and the
relevant Taxing Jurisdiction, or (ii) to any holder of a Note registered in the
name of a nominee if under the law of the relevant Taxing Jurisdiction (or the
current regulatory interpretation of such law) securities held in the name of a
nominee do not qualify for an exemption from the relevant Tax and the Obligors
shall have given timely notice of such law or interpretation to such holder.
By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver to or as reasonably directed by an
Obligor all such forms, certificates, documents and returns provided to such
holder by such Obligor (collectively, together with instructions for completing
the same, “Forms”) required to be filed by or on behalf of such holder in order
to avoid or reduce any such Tax pursuant to the provisions of an applicable
statute, regulation or administrative practice of the relevant Taxing
Jurisdiction or of a tax treaty between the United States and such Taxing
Jurisdiction and (y) provide an Obligor with such information with respect to
such holder as such Obligor may reasonably request in order to complete any such
Forms, provided that nothing in this Section 13 shall require any holder to
provide information with respect to any such Form or otherwise if in the opinion
of such holder such Form or disclosure of information would involve the
disclosure of tax return or other information that is confidential or
proprietary to such holder, and provided further that each such holder shall be
deemed to have complied with its obligation under this paragraph with respect to
any Form if such Form shall have been duly completed and delivered by such
holder to an Obligor or mailed to the appropriate taxing authority (which shall
be deemed to occur when such Form is submitted to the United States Internal
Revenue Service in accordance with instructions contained in such Form),
whichever is applicable, within 60 days following a written request of an
Obligor (which request shall be accompanied by copies of such Form and English
translations of any such Form not in the English language) and, in the case of a
transfer of any Note, at least 90 days prior to the relevant interest payment
date.

 

-46-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

On or before the date of the Closing the Company will furnish each Purchaser
with copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be filed in the British Virgin Islands pursuant
to clause (b) of the first paragraph of this Section 13, if any, and in
connection with the transfer of any Note the Company will furnish the transferee
of such Note with copies of any Form and English translation then required.
If any payment is made by an Obligor to or for the account of the holder of any
Note after deduction for or on account of any Taxes, and increased payments are
made by such Obligor pursuant to this Section 13, then, if such holder at its
sole discretion determines that it has received or been granted a refund of such
Taxes, such holder shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, reimburse to such Obligor such
amount as such holder shall, in its sole discretion, determine to be
attributable to the relevant Taxes or deduction or withholding. Nothing herein
contained shall interfere with the right of the holder of any Note to arrange
its tax affairs in whatever manner it thinks fit and, in particular, no holder
of any Note shall be under any obligation to claim relief from its corporate
profits or similar tax liability in respect of such Tax in priority to any other
claims, reliefs, credits or deductions available to it or (other than as set
forth in clause (b) above) oblige any holder of any Note to disclose any
information relating to its tax affairs or any computations in respect thereof.
The Obligors will furnish the holders of Notes, promptly and in any event within
60 days after the date of any payment by an Obligor of any Tax in respect of any
amounts paid under the Financing Agreements, the original tax receipt issued by
the relevant taxation or other authorities involved for all amounts paid as
aforesaid (or if such original tax receipt is not available or must legally be
kept in the possession of an Obligor, a duly certified copy of the original tax
receipt or any other reasonably satisfactory evidence of payment), together with
such other documentary evidence with respect to such payments as may be
reasonably requested from time to time by any holder of a Note.
If an Obligor is required by any applicable law, as modified by the practice of
the taxation or other authority of any relevant Taxing Jurisdiction, to make any
deduction or withholding of any Tax in respect of which such Obligor would be
required to pay any additional amount under this Section 13, but for any reason
does not make such deduction or withholding with the result that a liability in
respect of such Tax is assessed directly against the holder of any Note, and
such holder pays such liability, then such Obligor will promptly reimburse such
holder for such payment (including any related interest or penalties to the
extent such interest or penalties arise by virtue of a default or delay by such
Obligor) upon demand by such holder accompanied by an official receipt (or a
duly certified copy thereof) issued by the taxation or other authority of the
relevant Taxing Jurisdiction.
If an Obligor makes payment to or for the account of any holder of a Note and
such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from such Obligor (which shall specify in reasonable detail and supply the
refund forms to be filed) use reasonable efforts to complete and deliver such
refund forms to or as directed by the Obligors, subject, however, to the same
limitations with respect to Forms as are set forth above.

 

-47-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

The obligations of the Obligors under this Section 13 shall survive the payment
or transfer of any Note and the provisions of this Section 13 shall also apply
to successive transferees of the Notes.
Section 14. Registration; Exchange; Substitution of Notes.
Section 14.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
Section 14.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 19) for registration of transfer or exchange (and in the
case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other details for notices of each transferee of such
Note or part thereof) within ten Business Days thereafter the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than U.S.$100,000, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than U.S.$100,000.
Any transferee, by its acceptance of a Note registered in its name (or the name
of its nominee), shall be deemed to have made the representation set forth in
Section 6.2.
Section 14.3. Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least U.S.$50,000,000 (or its equivalent in any other applicable currency)
or a Qualified Institutional Buyer, such Person’s own unsecured agreement of
indemnity shall be deemed to be satisfactory), or

 

-48-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
Section 14.4. Representations of Transferee. Upon the transfer of any Note, each
transferee must provide an executed representation letter substantially in the
form set forth in Exhibit 14.4.
Section 15. Payments on Notes.
Section 15.1. Place of Payment. Subject to Section 15.2, payments of principal,
Make-Whole Amount or Modified Make-Whole Amount, if any, and interest becoming
due and payable on the Notes shall be made in New York, New York at the
principal office of Royal Bank of Scotland in such jurisdiction. The Company may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
Section 15.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 15.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount or Modified
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 15.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 14.2. The Company will afford the benefits
of this Section 15.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 15.2.

 

-49-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 16. Expenses, Etc.
Section 16.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Obligors will pay all costs and expenses (including
reasonable attorneys’ fees of one special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of any
Financing Agreement (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under any Financing Agreement or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
any Financing Agreement, or by reason of being a holder of any Note, (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of any Obligor or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
by any Financing Agreement and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO, provided that such costs and expenses under
this clause (c) shall not exceed U.S.$3,000 per series of Notes. The Company
will pay, and will save each Purchaser and each other holder of a Note harmless
from, all claims in respect of any fees, costs or expenses, if any, of brokers
and finders (other than those, if any, retained by a Purchaser or other holder
in connection with its purchase of the Notes).
Section 16.2. Certain Taxes. Each Obligor agrees to pay all stamp, documentary
or similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement, the Subsidiary Guarantee
Agreement or the execution and delivery (but not the transfer) or the
enforcement of any of the Notes in the United States or any Applicable
Jurisdiction or in any jurisdiction where an Obligor is organized or where an
Obligor has assets or of any amendment of, or waiver or consent under or with
respect to, any Financing Agreement, and to pay any value added tax due and
payable in respect of reimbursement of costs and expenses by the Obligors
pursuant to this Section 16 or any other tax of a similar nature which might be
chargeable, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Obligors
hereunder.
Section 16.3. Survival. The obligations of the Obligors under this Section 16
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of any Financing Agreement, and the termination of any
Financing Agreement.
Section 17. Survival of Representations and Warranties; Entire Agreement.
All representations and warranties contained herein shall survive the execution
and delivery of the Financing Agreements, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of any Obligor pursuant to any Financing
Agreement shall be deemed representations and warranties of such Obligor under
such Financing Agreement. Subject to the preceding sentence, the Financing
Agreements embody the entire agreement and understanding between each Purchaser
and the Obligors and supersede all prior agreements and understandings relating
to the subject matter hereof.

 

-50-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 18. Amendment and Waiver.
Section 18.1. Requirements. This Agreement, the Notes and the other Financing
Agreements may be amended, and the observance of any term hereof, of the Notes
or of any other Financing Agreement may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Obligors and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 22, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount or Modified Make-Whole Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend Section 8, 11(a), 11(b), 12, 13, 18, 21, 23 or 24.9.
Section 18.2. Solicitation of Holders of Notes.
(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, of the Notes or of any other Financing Agreement. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 18 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
(b) Payment. No Obligor will directly or indirectly pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.
Section 18.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 18 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

 

-51-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 18.4. Notes Held by Obligors, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes or any other Financing
Agreement or have directed the taking of any action provided herein or in the
Notes or in any other Financing Agreement to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Obligor or any of
its Affiliates shall be deemed not to be outstanding.
Section 19. Notices; English Language.
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized international commercial delivery service (charges
prepaid), or (b) by a recognized international commercial delivery service (with
charges prepaid). Any such notice must be sent:
(i) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
(iii) if to any Obligor, to the Company at its address set forth at the
beginning hereof to the attention of Lawrence R. Samuels, Chief Financial
Officer, or at such other address as the Company shall have specified to the
holder of each Note in writing.
Notices under this Section 19 will be deemed given only when actually received.
Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Agreement shall be in English or
accompanied by an English translation thereof.
This Agreement and the other Financing Agreements have been prepared and signed
in English and the parties hereto agree that the English version hereof and
thereof (to the maximum extent permitted by applicable law) shall be the only
version valid for the purpose of the interpretation and construction hereof and
thereof notwithstanding the preparation of any translation into another language
hereof or thereof, whether official or otherwise or whether prepared in relation
to any proceedings which may be brought in an Applicable Jurisdiction or in any
jurisdiction where an Obligor is organized or where an Obligor has assets or any
other jurisdiction in respect hereof or thereof.

 

-52-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 20. Reproduction of Documents.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Obligors agree and stipulate that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit the
Obligors or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 21. Confidential Information.
For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of any Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Obligor or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by such Obligor or such
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
trustees, officers, employees and attorneys (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), and provided such Purchasers advise such Person of the confidential
nature of such information, (ii) its financial advisors, other professional
advisors, agents and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 21,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 21),
(v) any Person from which it offers to purchase any security of an Obligor (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 21), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement and the other Financing Agreements. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 21 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 21.

 

-53-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 22. Substitution of Purchaser.
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 22), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 22), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
Section 23. Subsidiary Guarantee Agreement.
Section 23.1. Guarantee and Indemnity. Each Subsidiary Guarantor jointly and
severally and irrevocably and unconditionally:
(a) guarantees to each holder of Notes punctual performance by each Obligor of
all its obligations under the Financing Agreements;
(b) undertakes with each holder of Notes to pay as primary obligor and not as
surety, principal, Make-Whole Amount, Modified Make-Whole Amount, interest and
all other amounts due under or in connection with any Financing Agreement
including but not limited to the payment of principal, interest (including
default interest and post-petition interest) and the make-whole amount or swap
breakage amounts or libor breakage amounts, if any, and the due and punctual
payment of all other amounts payable (all such obligations so guaranteed are
herein collectively referred to as the “Guaranteed Obligations”), it must
immediately on demand by the Required Holders pay that amount as if it were the
principal obligor in respect of that amount; and

 

-54-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(c) indemnifies each holder of Notes immediately on demand against any loss or
liability suffered by that holder of Notes if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal; the amount of the loss or
liability under this indemnity will be equal to the amount the holder of Notes
would otherwise have been entitled to recover.
Section 23.2. Continuing Guarantee. (a) This guarantee is a continuing guarantee
and will extend to the ultimate balance of all sums payable by any Obligor under
the Financing Agreements, regardless of any intermediate payment or discharge in
whole or in part.
(b) The obligations guaranteed by each Subsidiary Guarantor under this
Section 23 and the losses and liabilities against which each Subsidiary
Guarantor indemnifies the holders of Notes include, in each case, all amounts
which arise under the Financing Agreements after a petition is filed by, or
against, any Obligor under the US Bankruptcy Code of 1978 (or in analogous
circumstances under any applicable law in any other applicable jurisdiction)
even if the liabilities or obligations do not accrue against such Obligor
because of the automatic stay under section 362 of the US Bankruptcy Code of
1978 (or because of any analogous provision under any applicable law in any
other jurisdiction) or because any such obligation is not an allowed claim
against such Obligor in any such bankruptcy proceedings or otherwise.
Section 23.3. Reinstatement. (a) If any discharge (whether in respect of the
obligations of any Obligor or any security for those obligations or otherwise)
or arrangement is made in whole or in part on the faith of any payment, security
or other disposition which is avoided or must be restored on insolvency,
liquidation, administration or otherwise without limitation, the liability of
each Subsidiary Guarantor under this Section 23 will continue or be reinstated
as if the discharge or arrangement had not occurred.
(b) Each holder of Notes may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.
Section 23.4. Waiver of Defenses. (a) The obligations of each Subsidiary
Guarantor under this Section 23 will not be affected by any act, omission or
thing which, but for this provision, would reduce, release or prejudice any of
its obligations under this Section 23 (whether or not known to it or any holder
of Notes). This includes:
(i) any time or waiver granted to, or composition with, any person;
(ii) any release of any person under the terms of any composition or
arrangement;

 

-55-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;
(iv) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security;
(v) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person and including
notice of an adverse change in the financial condition of any Obligor or any
other fact that might increase or expand any Subsidiary Guarantor’s risk
hereunder;
(vi) any amendment, novation, supplement, extension or reinstatement (however
fundamental and of whatever nature) of a Financing Agreement or any other
document or security;
(vii) any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Financing Agreement or any other document or
security;
(viii) any insolvency or similar proceedings;
(ix) notice of acceptance of this Subsidiary Guarantee Agreement;
(x) notice of any purchase of the Notes under this Agreement, or the creation,
existence or acquisition of any of the Guaranteed Obligations, subject to such
Subsidiary Guarantor’s right to make inquiry of each holder of Notes to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(xi) notice of the amount of the Guaranteed Obligations, subject to such
Subsidiary Guarantor’s right to make inquiry of each holder of Notes to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(xii) all other notices and demands to which such Subsidiary Guarantor might
otherwise be entitled;
(xiii) the defense of the “single action” rule or any similar right or
protection, and the right by statute or otherwise to require any holder of Notes
to institute suit against the Company or to exhaust its rights and remedies
against the Company, the Subsidiary Guarantor being bound to the payment of each
and all Guaranteed Obligations, whether now existing or hereafter accruing, as
fully as if such Guaranteed Obligations were directly owing to the holders of
Notes by such Subsidiary Guarantor; and
(xiv) any other defense which the Subsidiary Guarantor may have to the full and
complete performance of its obligations hereunder.

 

-56-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) Each Spanish Obligor waives any right of exclusion, order or division
(beneficios de excusión, orden y división) under Article 1830 et seq. of the
Spanish Civil Code.
(c) Each Belgian Obligor waives any right of discussion or division (bénéfice de
discussion et de division) under article 2021 and 2026 of the Belgian Civil
Code.
Section 23.5. Immediate Recourse. (a) Each Subsidiary Guarantor waives any right
it may have of first requiring any holder of Notes (or any trustee or agent on
its behalf) to proceed against or enforce any other right or security or claim
payment from any person before claiming from that Subsidiary Guarantor under
this Section 23.
(b) This waiver applies irrespective of any law or any provision of a Financing
Agreement to the contrary.
Section 23.6. Appropriations. Until all amounts which may be or become payable
by the Obligors under or in connection with the Financing Agreements have been
irrevocably paid in full, each holder of Notes (or any trustee or agent on its
behalf) may without affecting the liability of any Subsidiary Guarantor under
this Section 23:
(a) (i) refrain from applying or enforcing any other moneys, security or rights
held or received by that holder of Notes (or any trustee or agent on its behalf)
against those amounts; or
(ii) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and
(b) hold in an interest-bearing suspense account any moneys received from any
Subsidiary Guarantor or on account of that Subsidiary Guarantor’s liability
under this Section 23.
Section 23.7. Non-competition. Unless:
(a) all amounts which may be or become payable by the Obligors under or in
connection with the Financing Agreements have been irrevocably paid in full; or
(b) the Required Holders, acting reasonably, otherwise direct,
no Subsidiary Guarantor will, after a claim has been made or by virtue of any
payment or performance by it under this Section 23:
(i) be subrogated to any rights, security or moneys held, received or receivable
by any holder of Notes (or any trustee or agent on its behalf);
(ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Subsidiary Guarantor’s
liability under this Section 23;

 

-57-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(iii) claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with any holder of Notes (or any trustee or agent on its behalf); or
(iv) receive, claim or have the benefit of any payment, distribution or security
from or on account of any Obligor, or exercise any right of set-off as against
any Obligor.
Each Subsidiary Guarantor must hold in trust for and immediately pay or transfer
to the holders on a pro rata basis any payment or distribution or benefit of
security received by it contrary to this Section 23 or in accordance with any
directions given by the Required Holders under this Section 23.
Section 23.8. Release of Subsidiary Guarantors’ Right of Contribution. If any
Subsidiary Guarantor ceases to be a Subsidiary Guarantor in accordance with the
terms of the Financing Agreements for the purposes of any sale or other disposal
of that Subsidiary Guarantor:
(a) that Subsidiary Guarantor will be released by each other Subsidiary
Guarantor from any liability whatsoever to make a contribution to any other
Subsidiary Guarantor arising by reason of the performance by any other
Subsidiary Guarantor of its obligations under the Financing Agreements; and
(b) each other Subsidiary Guarantor will waive any rights it may have by reason
of the performance of its obligations under the Financing Agreements to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any right of any holder of Notes under any Financing Agreement or of any other
security taken under, or in connection with, any Financing Agreement where the
rights or security are granted by or in relation to the assets of the retiring
Subsidiary Guarantor.
Section 23.9. Releases. Each Subsidiary Guarantor consents and agrees that,
without notice to or by such Subsidiary Guarantor and without impairing,
releasing, abating, deferring, suspending, reducing, terminating or otherwise
affecting the obligations of such Subsidiary Guarantor hereunder, each holder of
Notes, in the manner provided herein, by action or inaction, may:
(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, this Agreement;
(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;
(c) grant waivers, extensions, consents and other indulgences to the Company in
respect of this Agreement or the Notes;

 

-58-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(d) amend, modify or supplement in any manner and at any time (or from time to
time) this Agreement or the Notes including, without limitation, by any increase
in the principal amount of any Notes or any change in interest rates or
make-whole or swap breakage determinations;
(e) release or substitute any one or more of the endorsers or guarantors of the
Guaranteed Obligations whether parties hereto or not;
(f) sell, exchange, release or surrender any property at any time pledged or
granted by the Company or any Subsidiary Guarantor as security in respect of the
Guaranteed Obligations in accordance with the agreement or instrument granting
any such security;
(g) exchange, enforce, waive, or release, by action or inaction, any security
for the Guaranteed Obligations or any other guarantee of any of the Notes; and
(h) do any other act or event which could have the effect of releasing the
Subsidiary Guarantor from the full and complete performance of its obligations
hereunder.
Section 23.10. Marshaling. Each Subsidiary Guarantor consents and agrees that:
(a) each holder of Notes shall be under no obligation to marshal any assets in
favor of any Subsidiary Guarantor or against or in payment of any or all of the
Guaranteed Obligations; and
(b) to the extent the Company makes a payment or payments to any holder of
Notes, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required,
for any of the foregoing reasons or for any other reason, to be repaid or paid
over to a custodian, trustee, receiver, or any other party under any bankruptcy
law, common law, or equitable cause, then to the extent of such payment or
repayment, the obligation or part thereof intended to be satisfied thereby shall
be revived and continued in full force and effect as if said payment or payments
had not been made and each Subsidiary Guarantor shall be primarily liable for
such obligation.
Section 23.11. Liability. Each Subsidiary Guarantor agrees that the liability of
each Subsidiary Guarantor in respect of this Section 23 shall be immediate, and
shall not be contingent upon the exercise or enforcement by any holder of Notes
of whatever remedies such holder may have against the Company or the enforcement
of any Lien or realization upon any security such holder may at any time
possess.
Section 23.12. Character of Obligation. The Guaranty set forth in this
Section 23 is a primary and original obligation of each Subsidiary Guarantor and
is an absolute, unconditional, continuing and irrevocable guarantee of payment
and performance (and not of collectibility) and shall remain in full force and
effect until the full, final and indefeasible payment in cash of the Guaranteed
Obligations without respect to future changes in conditions, except as provided
in Section 9.11.

 

-59-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

The obligations of each Subsidiary Guarantor under this Subsidiary Guarantee
Agreement and the rights of the holders of Notes to enforce such obligations by
any proceedings, whether by action at law, suit in equity or otherwise, shall
not be subject to any reduction, limitation, impairment or termination, whether
by reason of any claim of any character whatsoever or otherwise, including,
without limitation, claims of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense, set-off, counterclaim,
recoupment or termination whatsoever.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:
(a) any default, failure or delay, willful or otherwise, in the performance by
any Obligor of any obligations of any kind or character whatsoever of such
Obligor;
(b) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of any Obligor or any other Person or in respect of the property of
any Obligor or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation or winding up of any Obligor or any other Person;
(c) impossibility or illegality of performance on the part of any Obligor of its
obligations under any Financing Agreement or any other instruments or
agreements;
(d) the validity or enforceability of any Financing Agreement or any other
instruments or agreements;
(e) in respect of any Obligor or any other Person, any change of circumstances,
whether or not foreseen or foreseeable, whether or not imputable to any Obligor
or any other Person, or other impossibility of performance through fire,
explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotions, acts of terrorism, acts of God or
the public enemy, delays or failure of suppliers or carriers, inability to
obtain materials, action of any federal or state regulatory body or agency,
change of law or any other causes affecting performance, or any other force
majeure, whether or not beyond the control of any Obligor or any other Person
and whether or not of the kind hereinbefore specified;
(f) any attachment, claim, demand, charge, lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, debt, obligations or liabilities of any charter, foreseen
or unforeseen, and whether or not valid, incurred by or against any Person, or
any claims, demands, charges or Liens of any nature, foreseen or unforeseen,
incurred by any Person, or against any sums payable under any Financing
Agreement, so that such sums would be rendered inadequate or would be
unavailable to make the payments herein provided;

 

-60-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(g) any order, judgment, decree, law, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by any party of its respective obligations under any instruments; or
(h) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Subsidiary Guarantor in respect of the obligations of
any Subsidiary Guarantor under this Subsidiary Guarantee Agreement.
Section 23.13. Election to Perform Obligations. Any election by any Subsidiary
Guarantor to pay or otherwise perform any of the obligations of any Obligor
under any Financing Agreement, whether pursuant to this Section 23 or otherwise,
shall not release such Obligor from such obligations (except to the extent such
obligation is indefeasibly paid or performed) or any of such Obligor’s other
obligations under this Agreement.
Section 23.14. No Election. Each holder of Notes shall have the right to seek
recourse against each Subsidiary Guarantor to the fullest extent provided for in
this Section 23 and elsewhere as provided in this Agreement, and against the
Company, to the full extent provided for in this Agreement. Each Subsidiary
Guarantor hereby acknowledges that it has other undertakings in this Agreement
and running in favor of each of the holders of Notes that are separate and apart
from its obligations under this Section 23. No election to proceed in one form
of action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of the right of such holder of Notes to proceed in any other
form of action or proceeding or against other parties unless such holder of
Notes has expressly waived such right in writing. Specifically, but without
limiting the generality of the foregoing, no action or proceeding by any holder
of Notes against the Company or any Subsidiary Guarantor under any document or
instrument evidencing obligations of the Company or such Subsidiary Guarantor to
such holder of Notes shall serve to diminish the liability of such Subsidiary
Guarantor under this Agreement (including, without limitation, this Section 23)
except to the extent that such holder of Notes finally and unconditionally shall
have realized payment of the Guaranteed Obligations by such action or
proceeding, notwithstanding the effect of any such action or proceeding upon
such Subsidiary Guarantor’s right of subrogation against the Company.
Section 23.15. Severability. Each of the rights and remedies granted under this
Section 23 to the holder of Notes in respect of the Notes held by such holder
may be exercised by such holder without notice by such holder to, or the consent
of or any other action by, any other holder of Notes.
Section 23.16. Other Enforcement Rights. Each holder of Notes may proceed to
protect and enforce the Subsidiary Guarantee Agreement under this Section 23 by
suit or suits or proceedings in equity, at law or in bankruptcy, and whether for
the specific performance of any covenant or agreement contained in this
Section 23 or in execution or aid of any power herein granted or for the
recovery of judgment for or in respect of the Guaranteed Obligations or for the
enforcement of any other proper, legal or equitable remedy available under
applicable law.

 

-61-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 23.17. Restoration of Rights and Remedies. If any holder of Notes shall
have instituted any proceeding to enforce any right or remedy in this Section 23
and such proceeding shall have been discontinued or abandoned for any reason, or
shall have been determined adversely to such holder, then and in every such case
each such holder, the Company and each Subsidiary Guarantor shall, except as may
be limited or affected by any determination in such proceeding, be restored
severally and respectively to their respective former positions hereunder and
thereunder, and thereafter the rights and remedies of such holder shall continue
as though no such proceeding had been instituted.
Section 23.18. Survival. So long as the Guaranteed Obligations shall not have
been fully and finally performed and indefeasibly paid, the obligations of each
Subsidiary Guarantor under this Section 23 shall survive the transfer and
payment of any Note and the payment in full of all the Notes.
Section 23.19. Miscellaneous. So long as the Guaranteed Obligations owed by the
Company shall not have been fully and finally performed and indefeasibly paid,
each Subsidiary Guarantor (to the fullest extent that it may lawfully do so)
expressly waives any claim of any nature arising out of any right of indemnity,
contribution, reimbursement or any similar right in respect of any payment made
by such Subsidiary Guarantor on or with respect to such Guaranteed Obligations
under this Section 23 or in connection with this Section 23 or otherwise, or any
claim of subrogation arising with respect to any such payment made under this
Section 23 or otherwise, against any Obligor or the estate of such Obligor
(including Liens on the property of such Obligor or the estate of such Obligor),
in each case if, and for so long as, such Obligor is the subject of any
proceeding brought under any bankruptcy, reorganization, arrangement,
insolvency, administration, readjustment of debt, dissolution or liquidation law
of any jurisdiction, whether now or hereafter in effect, and further agrees that
it will not file any claims against such Obligor or the estate of such Obligor
in the course of such proceeding in respect of the rights referred to in this
Section 23, and further agrees that each holder of Notes may specifically
enforce the provisions of this Section 23. This clause creates a promise which
is intended to create obligations enforceable at the suit of each holder of
Notes.
If an Event of Default exists, then the holders of Notes shall have the right to
declare all of the Guaranteed Obligations to be, and such Guaranteed Obligations
shall thereupon become, forthwith due and payable, without any presentment,
demand, protest or other notice of any kind, all of which have been expressly
waived by the Company and the Subsidiary Guarantors, and notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
Guaranteed Obligations from becoming automatically due and payable) as against
the Company. In any such event, the holders of Notes shall have immediate
recourse to such Subsidiary Guarantor to the fullest extent set forth herein.
Section 23.20. Limitation. Anything herein or in the Notes to the contrary
notwithstanding, the liability of each Subsidiary Guarantor under this Agreement
shall in no event exceed an amount equal to the maximum amount which can be
legally guaranteed by such Subsidiary Guarantor under applicable laws relating
to the insolvency of debtors and fraudulent conveyance.

 

-62-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 23.21. Written Notice. Notwithstanding any other provision of this
Section 23, in the event of any acceleration of the Notes in accordance with the
provisions of Section 12 hereof, any requirement of written notice to, or demand
of, the Subsidiary Guarantors pursuant to this Section 23 shall be deemed
automatically satisfied upon such acceleration without further action on the
part of any holder (notwithstanding any stay, injunction or other prohibition
preventing any notice, demand or acceleration).
Section 23.22. Unenforceability of Obligations. As a separate and continuing
undertaking, each Subsidiary Guarantor unconditionally and irrevocably
undertakes to each holder of Notes that, should any Guaranteed Obligations not
be recoverable against such Subsidiary Guarantor under this Subsidiary Guarantee
Agreement on the footing of a guarantee for any reason, including, without
limitation, a provision of this Subsidiary Guarantee Agreement or an obligation
(or purported obligation) of any Obligor to pay any Guaranteed Obligation being
or becoming void, voidable, unenforceable or otherwise invalid, and whether or
not that reason is or was known to any holder of Notes, and whether or not that
reason is:
(a) a defect in or lack of powers affecting any Obligor, or the irregular
exercise of those powers; or
(b) a defect in or lack of authority by a Person purporting to act on behalf of
any Obligor; or
(c) a dissolution, change in status, constitution or control, reconstruction or
reorganization of any Obligor (or the commencement of steps to effect the same),
then such Subsidiary Guarantor will, as a separate and additional obligation
under this Subsidiary Guarantee Agreement, indemnify the holder of Notes
concerned immediately on demand against the amount which such holder would
otherwise have been able to recover (on a full indemnity basis). In this
subsection 23.22 the expression “Guaranteed Obligations” includes any
Indebtedness which would have been included in that expression but for anything
referred to in this clause.
Section 23.23. Contribution. To the extent of any payments made under this
Subsidiary Guarantee Agreement, each Subsidiary Guarantor making such payment
shall have a right of contribution from the other Subsidiary Guarantors, but
such Subsidiary Guarantor covenants and agrees that such right of contribution
shall be subordinate in right of payment to the rights of the holders of the
Notes for which full payment has not been made or provided for and, to that end,
such Subsidiary Guarantor agrees not to claim or enforce any such right of
contribution unless and until all of the Notes and all other sums due and
payable under the Agreement have been fully and irrevocably paid and discharged.
Section 23.24. Additional Security. This guarantee is in addition to and is not
in any way prejudiced by any other security now or subsequently held by any
holder of Notes.

 

-63-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 23.25. Limitations — Belgium. This guarantee does not apply to any
liability to the extent it would result in this guarantee constituting unlawful
financial assistance under Articles 329, 430 and/or 629 of the Belgian Corporate
Code (Code des Sociétés).
Section 23.26. Limitations — Spain. This guarantee does not apply to any
liability to the extent it would result in this guarantee constituting unlawful
financial assistance under Article 81 of the Spanish Joint Stock Company Law
(Real Decreto Legislativo 1564/1989, de 22 de Diciembre, por el que se aprueba
el Texto Refundido de la Ley de Sociedades Anónimas) and/or under Article 40.5
of the Spanish Private Limited Companies Law (Ley 2/1995, de 23 de marzo, de
Sociedades de Responsabilidad Limitada). Further, the maximum amount of any
guarantee provided by a Spanish Obligor shall be limited to the amount that
would make the net worth of the Spanish Guarantor reduce to two thirds of its
share capital, or, in any case, to the amount that would render the Spanish
Obligor unable to pay its debts as they fall due or need to enter into
negotiations with its creditors and/or file for the opening of bankruptcy
(concurso) proceedings minus one euro.
Section 23.27. Limitations — Hong Kong. This guarantee does not apply to any
liability to the extent it would result in this guarantee constituting unlawful
financial assistance within the meaning of Section 47A of the Companies
Ordinance (Cap.32) of the Laws of Hong Kong.
Section 23.28. Limitations — Germany. (a) Each holder of Notes agrees that its
right to enforce any guarantee or indemnity granted by a Subsidiary Guarantor
incorporated in Germany which is constituted in the form of a limited
partnership (Kommanditgesellschaft) with a limited liability company
(Gesellschaft mit beschränkter Haftung) as general partner (GmbH & Co. KG) or a
limited liability company (Gesellschaft mit beschränkter Haftung GmbH) (each a
“Relevant German Obligor”) shall, if and to the extent that such guarantee or
indemnity is an up-stream or cross-stream security which secures liabilities of
the Relevant German Obligor’s shareholders or of an affiliated company
(verbundenes Unternehmen) of any such shareholder within the meaning of §15 of
the German Stock Corporation Act (Aktiengesetz) of such Relevant German Obligor,
at all times be limited if and to the extent that (i) the enforcement of the
guarantee granted by the Relevant German Obligor would cause the Relevant German
Obligor’s, and, in the case of a GmbH & Co. KG, also such Relevant German
Obligor’s general partner’s, assets (the calculation of which shall include all
items set forth in §266(2) A, B, and C of the German Commercial Code
(Handelsgesetbuch) less the Relevant German Obligor’s or in the case of a GmbH &
Co. KG, such Relevant German Obligor’s general partner’s, liabilities (the
calculation of which shall take into account the captions reflected in §266(3)
B, C (but disregarding, for the avoidance of doubt, the Relevant German
Obligor’s liabilities under this Agreement and D of the German Commercial Code)
(the “Net Asset”), being less than its respective registered share capital
(Stammkapital) plus reserves for its own shares (Rücklage für eigene Anteile)
(the aggregate of the registered share capital and the shares for its own
shares, the “Protected Capital”) (Begruendung einer Unterbilanz) or (ii) where
the amount of the Relevant German Obligor’s Net Assets (or the Net Assets of its
general partner if the Relevant German Obligor is a GmbH & Co. KG) are already
less than its Protected Capital causing such amount to be further reduced
(Vertiefung einer Unterbilanz).

 

-64-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) For the purposes of the calculation of the amounts to which enforcement is
limited, the following balance sheet items shall be adjusted as follows:
(i) the amount of any increase after the date of this Agreement of the Relevant
German Obligor’s, or, in the case of a German GmbH & Co. KG, its general
partner’s, registered share capital (1) which has been effected without the
prior written consent of the Required Holders and which is made out of retained
earnings (Kapitalerhöhug aus Gesellschaftsmitteln) or (2) to the extent that it
is not fully paid up shall be deducted from the share capital; and
(ii) loans and other contractual liabilities incurred in violation of any
Financing Agreement shall be disregarded.
(c) The limitations set out in paragraphs (a) and (b) above shall only apply if:
(i) within five (5) Business Days following the receipt of notice of enforcement
of the guarantee the managing directors of the Relevant German Obligor have
confirmed in writing to the holders of Notes (A) to what extent the guarantee is
an up-stream or cross-stream security and (B) the amount which cannot be
enforced due to it causing the Net Assets of the Relevant German Obligor to fall
below its stated share capital and such confirmation is supported by interim
financial statements up to the end of the last completed calendar month (the
“Management Determination”); or
(ii) within ten (10) Business Days from the date the Required Holders have
contested the Management Determination the holders of Notes receive an up to
date balance sheet drawn-up by a firm of auditors of international standard and
repute together with a determination of the Net Assets. Such balance sheet and
determination of Net Assets shall be prepared in accordance with accounting
principles pursuant to the German Commercial Code (Handelsgesetzbuch) and be
based on the same principles that were applied when establishing the previous
year’s balance sheet.
(d) Should the Relevant German Obligor fail to deliver such balance sheets
and/or determinations of the Net Assets within the time periods referred to
above the holders of Notes shall be entitled to enforce the security granted
under this Agreement subject only to paragraphs (a) and (b) above.
(e) For the avoidance of doubt, nothing in this Agreement shall be interpreted
as a restriction or limitation of:
(i) the enforcement of the guarantee to the extent such guarantee guarantees
obligations of a Subsidiary Guarantor incorporated in Germany itself or
obligations of any of its 100% owned subsidiaries or
(ii) the enforcement of any claim of any holder of Notes against the Company (in
such capacity) under this Agreement.

 

-65-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 23.29. Limitations — the Netherlands. The guarantee and indemnities
contained in this Section 23 do not apply to any liability to the extent that
that liability would result in any Subsidiary Guarantor violating any applicable
financial assistance laws.
Section 23.30. U.S. Guarantors. (a) In this Subsection:
“fraudulent transfer law” means any applicable bankruptcy and fraudulent
transfer and conveyance statute and any related case law of the United States of
America or any State thereof (including the District of Columbia); and
terms used in this Subsection are to be construed in accordance with the
fraudulent transfer laws.
(b) Each U.S. Guarantor acknowledges that:
(i) it will receive valuable direct or indirect benefits as a result of the
transactions financed by the Financing Agreements;
(ii) those benefits will constitute reasonably equivalent value and fair
consideration for the purpose of any fraudulent transfer law; and
(iii) each holder of Notes has acted in good faith in connection with the
guarantee given by that U.S. Guarantor and the transactions contemplated by the
Financing Agreements.
(c) Each holder of Notes agrees that each U.S. Guarantor’s liability under this
Section 23 is limited so that no obligation of, or transfer by, any U.S.
Guarantor under this Section 23 is subject to avoidance and turnover under any
fraudulent transfer law.
(d) Each U.S. Guarantor represents and warrants to each holder of Notes that:
(i) the fair value of its consolidated assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP;
(ii) the present fair saleable value of its assets is not less than the amount
that will be required to pay the probable liability on its or their debts as
they become absolute and matured;
(iii) it is able to realize upon its or their assets and pay its or their debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business;
(iv) it has not incurred and does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature;

 

-66-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(v) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital; and
(vi) it has not made a transfer or incurred an obligation under this Agreement
or any other Financing Agreement with the intent to hinder, delay or defraud any
of its present or future creditors.
(e) Each acknowledgement, representation and warranty:
(i) in Section 23.30(b) is made by each U.S. Guarantor on the date of this
Agreement;
(ii) in Section 23.30(d) is made on the date of this Agreement by each U.S.
Guarantor on an individual basis or in the case of a U.S. Guarantor that has
Subsidiaries that are also Subsidiary Guarantors, on the basis of the
consolidated assets and liabilities of that U.S. Guarantor and its Subsidiaries
that are Subsidiary Guarantors.
(iii) in this Section 23.30 is deemed to be repeated whenever a representation
is deemed to by repeated under any Financing Agreement; and
(iv) in this Section 23.30 is, when repeated, applied to the circumstances
existing at the time of repetition.
Section 23.31. Limitations — UK. This guarantee does not apply to any liability
to the extent that it would result in this Subsidiary Guarantee Agreement
constituting unlawful financial assistance within the meaning of s151 of the
Companies Act 1985.
Section 23.32. Limitation on Pyramid Freight. Under this Section 23.31 the
liability of Pyramid Freight BVI is limited to the aggregate amount generated
from any of its assets not located in South Africa. Notwithstanding any term of
this Section 23.31, nothing in this Section will result in Pyramid Freight,
South Africa being liable to apply assets located in South Africa in respect of
this Agreement.
Section 23.33. Irish Obligors. Each holder of Notes agrees that the liability of
each Irish Obligor under this Section 23 does not apply or extend to any
liability to the extent that it would result in this Subsidiary Guarantee
Agreement constituting unlawful financial assistance within the meaning of
Section 60 (as amended) of the Companies Act 1963 of Ireland.
Section 23.34. Limitations — Singapore. This Subsidiary Guarantee Agreement does
not apply to any liability to the extent it would result in this guarantee
constituting unlawful financial assistance within the meaning of Section 76 of
the Companies Act (Cap 50) of the Statutes of the Republic of Singapore.

 

-67-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 24. Miscellaneous.
Section 24.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement and the other Financing Agreements by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.
Section 24.2. Payments Due on Non-Business Days. Anything in this Agreement, the
Notes or in any other Financing Agreement to the contrary notwithstanding (but
without limiting the requirement in Section 8.6 that notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.
Section 24.3. Accounting Terms. (a) All accounting terms used herein or in any
other Financing Agreement which are not expressly defined in this Agreement or
such other Financing Agreement have the meanings respectively given to them in
accordance with GAAP. Except as otherwise specifically provided herein, all
computations made pursuant to this Agreement or in any other Financing Agreement
shall be made in accordance with GAAP, and all financial statements shall be
prepared in accordance with GAAP. For purposes of determining compliance with
the financial covenants contained in this Agreement or any other Financing
Agreement, any election by the Company to measure an item of Indebtedness using
fair value (as permitted by Statement of Financial Accounting Standards No. 159
or any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.
(b) Notwithstanding the foregoing, if there is a change in GAAP after the date
of this Agreement, the result of which is to cause the Company to be in default
in respect of any financial covenant contained in Section 9 or Section 10, then
such default shall be stayed and no Default or Event of Default shall occur
hereunder. The Company shall then, in consultation with its independent
accountants, negotiate in good faith with the holders of Notes for a period of
at least 90 days to make any necessary adjustments to such covenant or any
component of financial computations used to calculate such covenant to provide
the holders of the Notes with substantially the same protection as such covenant
provided prior to the relevant change in GAAP. During such 90-day period and in
the event that no agreement is reached by the end of such 90-day negotiation
period, then the Company’s compliance with such covenant shall be determined on
the basis of GAAP in effect at the date of this Agreement and each subsequent
set of financial statements delivered to holders of Notes pursuant to
Section 7.1(a) or (b) shall include detailed reconciliations reasonably
satisfactory to the Required Holders as to the effect of such change in GAAP.

 

-68-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 24.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 24.5. Construction, Etc. Each covenant contained herein and in any other
Financing Agreement shall be construed (absent express provision to the
contrary) as being independent of each other covenant contained herein and in
such other Financing Agreement, so that compliance with any one covenant shall
not (absent such an express contrary provision) be deemed to excuse compliance
with any other covenant. Where any provision herein refers to action to be taken
by any Person, or which such Person is prohibited from taking, such provision
shall be applicable whether such action is taken directly or indirectly by such
Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement and the other Financing Agreements shall be deemed to be a part hereof
and thereof, as the case may be.
Section 24.6. Counterparts. This Agreement and the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original but all of which together shall constitute one instrument. Each
counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, of the parties hereto.
Section 24.7. Governing Law. This Agreement and (except as otherwise expressly
stated therein) the other Financing Agreements shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 24.8. Jurisdiction and Process; Waiver of Jury Trial. (a) Each Obligor
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement, the
Notes or any other Financing Agreement. To the fullest extent permitted by
applicable law, each Obligor irrevocably waives and agrees not to assert, by way
of motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
(b) Each Obligor agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 24.8(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

 

-69-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(c) Each Obligor consents to process being served by or on behalf of any holder
of a Note in any suit, action or proceeding of the nature referred to in
Section 24.8(a) by mailing a copy thereof by registered or certified or priority
mail, postage prepaid, return receipt requested, or delivering a copy thereof in
the manner for delivery of notices specified in Section 19, to Corporation
Service Company, as its agent for the purpose of accepting service of any
process in the United States. Each Obligor agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices under this Section 24.8 shall be conclusively
presumed received as evidenced by a delivery receipt furnished by the United
States Postal Service or any reputable commercial delivery service.
(d) Nothing in this Section 24.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against an Obligor in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
(e) Each Obligor hereby irrevocably appoints Corporation Service Company to
receive for it, and on its behalf, service of process in the United States.
(f) The Parties hereto hereby waive trial by jury in any action brought on or
with respect to this agreement, the notes or any other document executed in
connection herewith or therewith.
Section 24.9. Obligation to Make Payment in Dollars. Any payment on account of
an amount that is payable hereunder or under the Notes or under any other
Financing Agreement in Dollars which is made to or for the account of any holder
of Notes in any other currency, whether as a result of any judgment or order or
the enforcement thereof or the realization of any security or the liquidation of
any Obligor, shall constitute a discharge of the obligation of the Obligors
under this Agreement, the Notes or such other Financing Agreements only to the
extent of the amount of Dollars which such holder could purchase in the foreign
exchange markets in London, England, with the amount of such other currency in
accordance with normal banking procedures at the rate of exchange prevailing on
the London Banking Day following receipt of the payment first referred to above.
If the amount of Dollars that could be so purchased is less than the amount of
Dollars originally due to such holder, each Obligor agrees, jointly and
severally, to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency. This indemnity shall, to the fullest extent permitted
by law, constitute an obligation separate and independent from the other
obligations contained in this Agreement, the Notes and the other Financing
Agreements, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder, under the
Notes or under the other Financing Agreements or under any judgment or order. As
used herein the term “London Banking Day” shall mean any day other than Saturday
or Sunday or a day on which commercial banks are required or authorized by law
to be closed in London, England.
* * * * *

 

-70-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Obligors.

            Very truly yours,

UTi Worldwide Inc.
      By:   /s/ Craig Braun         Authorized Signatory           

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

         

            UTi (Aust) Pty Limited
      By:   /s/ Craig Braun         Authorized Signatory              UTi Africa
Services Limited
      By:   /s/ Craig Braun         Authorized Signatory              Unigistix
Inc
      By:   /s/ Craig Braun         Authorized Signatory              UTi,
Canada, Inc.
      By:   /s/ Craig Braun         Authorized Signatory              UTi Canada
Holdings Inc.
      By:   /s/ Craig Braun         Authorized Signatory              Span
Manufacturing Limited
      By:   /s/ Craig Braun         Authorized Signatory           

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

            UTi Deutschland GmbH
      By:   /s/ Craig Braun         Authorized Signatory              UTi
(HK) Ltd.
      By:   /s/ Craig Braun         Authorized Signatory              UTi
Nederland B.V.
      By:   /s/ Craig Braun         Authorized Signatory              Servicios
Logisticos Integrados SLI, S.A.
      By:   /s/ Craig Braun         Authorized Signatory              Unión de
Servicios Logísticos Integrados, S.A.
      By:   /s/ Craig Braun         Authorized Signatory              UTi Spain
S.A.
      By:   /s/ Craig Braun         Authorized Signatory           

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

            UTi (Taiwan) Limited
      By:   /s/ Craig Braun         Authorized Signatory              UTi
Logistics (Taiwan) Ltd.
      By:   /s/ Craig Braun         Authorized Signatory              UTi
Worldwide (UK) Limited
      By:   /s/ Craig Braun         Authorized Signatory              UTi,
(U.S.) Holdings, Inc.
      By:   /s/ Craig Braun         Authorized Signatory              UTi,
United States, Inc.
      By:   /s/ Craig Braun         Authorized Signatory              UTi,
Services, Inc.
      By:   /s/ Craig Braun         Authorized Signatory           

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

         

            UTi Brokerage, Inc.
      By:   /s/ Craig Braun         Authorized Signatory              UTi
Logistics, Inc.
      By:   /s/ Craig Braun         Authorized Signatory              Vanguard
Cargo Systems, Inc.
      By:   /s/ Craig Braun         Authorized Signatory              UTi
Integrated Logistics, Inc.,
      By:   /s/ Craig Braun         Authorized Signatory              Market
Industries, Ltd.
      By:   /s/ Craig Braun         Authorized Signatory              Market
Transport, Ltd.
      By:   /s/ Craig Braun         Authorized Signatory           

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

            Triple Express, Inc.
      By:   /s/ Craig Braun         Authorized Signatory              InTransit,
Inc.
      By:   /s/ Craig Braun         Authorized Signatory              Market
Logistics Services, Ltd.
      By:   /s/ Craig Braun         Authorized Signatory              Market
Logistics Brokerage, Ltd.
      By:   /s/ Craig Braun         Authorized Signatory              Sammons
Transportation, Inc.
      By:   /s/ Craig Braun         Authorized Signatory              Lake
States Trucking, Inc.
      By:   /s/ Craig Braun         Authorized Signatory           

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

            Concentrek, Inc.
      By:   /s/ Craig Braun         Authorized Signatory              United
Express, Ltd.
      By:   /s/ Craig Braun         Authorized Signatory              African
Investments B.V.
      By:   /s/ Craig Braun         Authorized Signatory              UTi Asia
Pacific Limited
      By:   /s/ Craig Braun         Authorized Signatory              Goddard
Company Limited
      By:   /s/ Craig Braun         Authorized Signatory              UTi
International Inc.
      By:   /s/ Craig Braun         Authorized Signatory           

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

            UTi (N.A.) Holdings N.V.
      By:   /s/ Craig Braun         Authorized Signatory              UTi
(Netherlands) Holdings B.V.
      By:   /s/ Craig Braun         Authorized Signatory              Pyramid
Freight (Proprietary) Limited
      By:   /s/ Craig Braun         Authorized Signatory              UTi
Logistics N.V.
      By:   /s/ Craig Braun         Authorized Signatory              UTi New
Zealand Ltd.
      By:   /s/ Craig Braun         Authorized Signatory           

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

            UTi Ireland Limited

Signed, Sealed and Delivered by
      /s/ Craig Braun       Craig Braun,      duly appointed attorney for and on
behalf of
UTi Ireland Limited in the presence of:   

             
 
  Witness:   /s/ Matthew J. Tachouet
 
 
 
      Address:  100 Oceangate, Ste 1500
 Long Beach, CA 90802  
 
      Name:  Matthew J. Tachouet  
 
      Occupation:  Controller  

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

            UTi Worldwide (Singapore) Pte Ltd.
      By:   /s/ Craig Braun         Authorized Signatory           

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

This Agreement is hereby accepted and agreed to as of the date thereof.

                      Connecticut General Life Insurance Company    
 
                    By:   Cigna Investments, Inc. (authorized agent)    
 
               
 
      By:   /s/ Robert W. Eccles
 
Name: Robert W. Eccles
Title:   Senior Managing Director    

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

This Agreement is hereby accepted and agreed to as of the date thereof.

            RiverSource Life Insurance Company
      By:   /s/ Thomas W. Murphy         Name:   Thomas W. Murphy       
Title:   Vice President - Investments        RiverSource Life Insurance Co. of
New York
      By:   /s/ Thomas W. Murphy         Name:   Thomas W. Murphy       
Title:   Vice President - Investments   

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

This Agreement is hereby accepted and agreed to as of the date thereof.

            The Guardian Life Insurance Company of America
      By:   /s/ Ellen I. Whittaker         Name:   Ellen I. Whittaker       
Title:   Senior Director, Private Placements     

 

 



--------------------------------------------------------------------------------



 



Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“action” taken in connection with insolvency proceedings includes a Dutch entity
having filed a notice under Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990).
“Additional Guarantor” is defined in Section 9.10.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to any Obligor, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of such Obligor or any Subsidiary or any corporation of which
such Obligor and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
“Applicable Jurisdiction” means the British Virgin Islands, Australia, Canada or
any province thereof, Germany, Hong Kong, the Netherlands, the Netherlands
Antilles, Spain, Taiwan, Belgium, New Zealand, Ireland, Singapore, and the
United Kingdom.
“Business Day” means (a) for the purposes of Section 8.8 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or British Virgin Islands are
required or authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“CASS” means the Cargo Air Settlement System of Cargo Network Services Corp., a
Subsidiary of the International Air Transport Association.
Schedule B
(to Note Purchase Agreement)

 

 



--------------------------------------------------------------------------------



 



“CASS Agreement” means that certain Cargo Agency and Authorized Intermediary
Agreement, dated 31st December, 2001 between The Cargo Network Services
Corporation and UTi, United States, Inc., as such is amended, restated or
replaced from time to time.
“Cession in Security Agreement” means the cession in security agreement between
Pyramid Freight, South Africa and Nedbank Limited to secure the obligations of
members of the South African Group under the South African Facility.
“Change of Control” means any of the following events or circumstances:
(i) if any person (as such term is used in section 13(d) and section 14(d)(2) of
the Exchange Act as in effect on the date of the Closing) or related persons
constituting a group (as such term is used in Rule 13d-5 under the Exchange
Act), become the “beneficial owners” (as such term is used in Rule 13d-3 under
the Exchange Act as in effect on the date of the Closing), directly or
indirectly, of more than 50% of the total voting power of all classes then
outstanding of the Company’s voting stock, or
(ii) the acquisition after the date of the Closing by any person (as such term
is used in section 13(d) and section 14(d)(2) of the Exchange Act as in effect
on the date of the Closing) or related persons constituting a group (as such
term is used in Rule 13d-5 under the Exchange Act as in effect on the date of
the Closing) of (i) the power to elect, appoint or cause the election or
appointment of at least a majority of the members of the board of directors of
the Company, through beneficial ownership of the capital stock of the Company or
otherwise, or (ii) all or substantially all of the properties and assets of the
Company, or
(iii) so long as the Existing Financing Agreements remain in place and such
provision is contained therein, a disposal of a material part of the Group.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means UTi Worldwide Inc., a BVI Business Company incorporated under
the laws of the British Virgin Islands with company number 141257 or any
successor that becomes such in the manner prescribed in Section 10.7.
“Confidential Information” is defined in Section 21.
“Consolidated EBITDA” means the consolidated net Pre-taxation Profits of the
Group for a Measurement Period:
(a) including the net Pre-taxation Profits of a member of the Group or business
or assets acquired by a member of the Group during that Measurement Period for
the part of that Measurement Period when it was not a member of the Group and/or
the business or assets were not owned by a member of the Group; but

 

B-2



--------------------------------------------------------------------------------



 



(b) excluding the net Pre-taxation Profits attributable to any member of the
Group or to any business or assets sold during that Measurement Period,
and all as adjusted by:
(i) adding back Consolidated Interest Payable;
(ii) taking no account of any extraordinary item (or any exceptional items); and
(iii) adding back depreciation and amortization.
“Consolidated Interest Payable” means all interest and other financing charges
(whether, in each case, paid, payable or capitalized) incurred by the Group
during a Measurement Period.
“Consolidated Net Worth” means at any time the aggregate of:
(a) the amount paid up or credited as paid up on the issued share capital of the
Company; and
(b) the net amount standing to the credit (or debit) of the consolidated
reserves of the Group,
based on the latest published consolidated balance sheet of the Company (the
“latest balance sheet”) but adjusted by:
(i) deducting any amount attributable to any mandatorily redeemable preference
shares redeemable before the Final Maturity Date;
(ii) deducting any dividend or other distribution proposed, declared or made by
the Company (except to the extent it has been taken into account in the latest
balance sheet); and
(iii) deducting any amount attributable to an upward revaluation of assets after
the date of the Original Financial Statements or, in the case of assets of a
company which becomes a member of the Group after that date, the date on which
that company becomes a member of the Group.
“Consolidated Total Assets” means, at any time, the total assets of the Group as
of such time determined in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.

 

B-3



--------------------------------------------------------------------------------



 



“Consolidated Total Borrowings” means, in respect of the Group, at any time the
aggregate of the following liabilities:
(a) any moneys borrowed;
(b) any acceptance under any acceptance credit (including any dematerialised
equivalent);
(c) any bond, note, debenture, loan stock or other similar instrument;
(d) any Indebtedness under a finance lease or Capital Lease;
(e) any moneys owing in connection with the sale or discounting of receivables
(except to the extent that there is no recourse);
(f) any amounts attributable to any redeemable preference shares which are
redeemable before the Final Maturity Date;
(g) any obligation arising from any deferred payment agreements arranged
primarily as a method of raising finance or financing the acquisition of an
asset (excluding the U.S.$70,000,000 (or its equivalent) earn out arrangement in
connection with the acquisition of Grupo SLi and Union S.L.);
(h) any Indebtedness arising in connection with any other transaction (including
any forward sale or purchase agreement) which has the commercial effect of a
borrowing;
(i) any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, letter of credit or any other instrument issued by a bank or financial
institution (but excluding the amount of any letter of credit issued in respect
of a Local Working Capital Facility); and
(j) any obligation of any person of a type referred to in the above paragraphs
which is the subject of a Guaranty, indemnity or similar assurance against
financial loss given by a member of the Group.
“Consolidated Total Capitalization” means, at any time, the sum of
(i) Consolidated Net Worth and (ii) Consolidated Total Borrowings.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes and (ii) 2% per annum over the rate of interest publicly announced by
Royal Bank of Scotland in New York, New York as its “base” or “prime” rate.

 

B-4



--------------------------------------------------------------------------------



 



“disposal” where it relates to a German Obligor includes:
(i) the entry into an agreement upon a priority notice (Auflassungsvormerkung);
(ii) an agreement on the transfer of title to a property (Auflassung); and
(iii) the partition of its ownership in a property (Grundstücksteilung).
“Disposition” is defined in Section 10.8.
“Disposition Prepayment Date” is defined in Section 8.9.
“Disposition Response Date” is defined in Section 8.9.
“Distribution” includes if a member of the Group (i) declares, makes or pays any
dividend (or interest on any unpaid dividend), charge, fee or other distribution
(whether in cash or in kind) on or in respect of its share capital (or any class
of its share capital); (ii) repays or distributes any dividend or share premium
reserve; or (iii) pays or allows any member of the Group to pay any management,
advisory or other fee to or to the order of the shareholders of the Company.
“Dollars” or “$” or “U.S.$” means lawful money of the United States of America.
“duly authorized” where it relates to a Dutch Obligor, includes without
limitation:
(i) any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and
(ii) obtaining an unconditional positive advice (advies) from the competent
works council(s).
“Dutch Civil Code” means the Burgerlijk Wetboek.
“Dutch Obligor” means an Obligor incorporated or formed in the Netherlands.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

B-5



--------------------------------------------------------------------------------



 



“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Credit Agreement” means that certain Credit Agreement dated July 13,
2006 between and among the Company and the other obligors parties thereto and
ABN Amro Bank N.V. as global facility agent, as amended from time to time on or
prior to the date hereof.
“Existing Financing Agreements” means that certain Note Purchase Agreement dated
as of July 13, 2006 between the Company, the subsidiary guarantors described
therein and the purchasers of notes signatory thereto, the notes issued
thereunder and the guarantee provided therein, all as amended, modified,
replaced or refinanced from time to time.
“Financing Agreements” means the Notes, this Agreement and the Subsidiary
Guarantee Agreement in each case, as amended, restated, modified, supplemented,
replaced or refinanced from time to time.
“Final Maturity Date” means August 9, 2014.
“financial assistance” where it relates to a Dutch Obligor means any act
contemplated by:
(i) (for a besloten vennootschap) Article 2:207(c) of the Dutch Civil Code; or
(ii) (for a naamloze vennootschap) Article 2:98(c) of the Dutch Civil Code.
“Fixed Charges” means, with respect to any Measurement Period, the sum (without
duplication) of (a) Consolidated Interest Payable for such period and (b) Lease
Rentals for such period.
“Fixed Charges Coverage Ratio” means, for any Measurement Period, the ratio of
(a) Consolidated EBITDA for such Measurement Period plus Lease Rentals for such
Measurement Period to (b) Fixed Charges for such Measurement Period.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“French Commercial Code” means the Code de Commerce.
“GAAP” means generally accepted accounting principles, standards and practices
as in effect from time to time in the United States, provided that from and
after the date on which the Company is required or elects to adopt International
Financial Reporting Standards (“IFRS”), GAAP shall mean IFRS as in effect from
time to time.

 

B-6



--------------------------------------------------------------------------------



 



“Governmental Authority” means:
(a) the government of:
(i) the United States of America or any Applicable Jurisdiction or any State or
other political subdivision of either thereof, or
(ii) any other jurisdiction in which any Obligor or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of any Obligor or any Subsidiary, or
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Gross Assets” means gross assets which are not subject to any Lien.
“Group” means the Company and its Subsidiaries.
“guarantee” where it relates to a French Subsidiary includes any cautionnement,
aval and any garantie which is independent from the debt to which it relates.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a) to purchase such indebtedness or obligation or any property constituting
security therefor;
(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

 

B-7



--------------------------------------------------------------------------------



 



In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that pose a hazard to health and safety, the removal of which
is required or the generation, manufacture, refining, production, processing,
treatment, storage, handling, transportation, transfer, use, disposal, release,
discharge, spillage, seepage or filtration of which is or shall be restricted,
prohibited or penalized by any applicable law, including, without limitation,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1.
“IFRS” means International Financial Reporting Standards as in effect from time
to time which are adopted by the International Accounting Standards Board.
“inability to pay its debts” where it relates to a French Subsidiary includes
that person being in a state of cessation des paiements.
“inability to pay its debts” where it relates to a German Obligor includes that
person being in a state of illiquidity (Zahlungsunfähigkeit) or being
overindebted (Überschuldung) or being at risk of being unable to pay its debts
as they fall due (drohende Zahlungsunfähigkeit) all within the meaning of
§17-§19 (each inclusive) German Insolvency Code.
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
(c) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;
(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

 

B-8



--------------------------------------------------------------------------------



 



(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and
(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
“insolvent” where it relates to a German Obligor includes illiquidity
(Zahlungsunfähigkeit) an imminent inability to pay debts as they fall due
(drohende Zahlungsunfähigkeit) and overindebtedness (Überschuldung).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than
U.S.$2,000,000 of the aggregate principal amount of the Notes then outstanding,
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.
“Irish Obligor” means an Obligor incorporated under the laws of Ireland.
“Joinder Agreement” is defined in Section 9.10.
“Joint Venture” means any joint venture entity, partnership or similar person,
the ownership of or other interest in which does not require any member of the
Group to consolidate the results of such person with their own as a Subsidiary.
“LC Agreement” means, collectively, (i) the Letter of Credit Agreement dated
July 9, 2009 for the Company and other obligors parties thereto, ABN Amro NV and
The Royal Bank of Scotland plc as such Agreement is amended, modified, replaced
or refinanced from time to time, (ii) the Nedbank LC Agreement, and (iii) LC
Agreement shall also mean any subsequent agreement entered into by the Company,
which is similar to the LC Agreement or which constitutes the Company’s main
credit facility.
“lease” where it relates to a French Subsidiary includes an opération de
crédit-bail.
“Lease Rentals” means, with respect to any Measurement Period, the sum of the
rental and other obligations required to be paid during such period by a member
of the Group as lessee under all leases of real or personal property (other than
Capital Leases), excluding any amount required to be paid by the lessee (whether
or not therein designated as rental or additional rental) on account of
maintenance and repairs, insurance, taxes, assessments, water rates and similar
charges, provided that, if at the date of determination, any such rental or
other obligations (or portion thereof) are contingent or not otherwise
definitely determinable by the terms of the related lease, the amount of such
obligations (or such portion thereof) (i) shall be assumed to be equal to the
amount of such obligations for the period of 12 consecutive calendar months
immediately preceding the date of determination or (ii) if the related lease was
not in effect during such preceding 12-month period, shall be the amount
estimated by a Senior Financial Officer of the Company on a reasonable basis and
in good faith.

 

B-9



--------------------------------------------------------------------------------



 



“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Lien” where it relates to a Dutch Obligor includes any mortgage (hypotheek),
pledge (pandrecht), retention of title arrangement (eigendomsvoorbehoud),
privilege (voorrecht), right of retention (recht van retentie), right to reclaim
goods (recht van reclame), and, in general, any right in rem (beperkte recht),
created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht).
“Lien” where it relates to a French Subsidiary includes any type of security
(sûreté réelle) and transfer by way of security.
“Local Working Capital Facility” means any local working capital facility
entered into by a member of the Group in any jurisdiction under which that
member of the Group is provided with, among other things, bilateral facilities,
cash overdraft, FX hedging facilities and letter of credit and/or guarantee
facilities, in each case, for working capital purposes.
“Make-Whole Amount” is defined in Section 8.8.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of any Obligor to
perform its obligations under any Financing Agreement, or (c) the validity or
enforceability of any Financing Agreement.
“Measurement Period” means a period of 12 months ending on the last day of a
financial quarter year of the Company.
“Memorandum” is defined in Section 5.3.
“Modified Make-Whole Amount” is defined in Section 8.8.
“moratorium” where it relates to a Dutch Obligor includes surséance van betaling
and “granted a moratorium” includes surséance verleend.

 

B-10



--------------------------------------------------------------------------------



 



“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Nedbank LC Agreement” means the Letter of Credit Agreement dated as of July 9,
2009 among the Company, each subsidiary guarantor party thereto and Nedbank
Limited, acting through its London Branch, all as amended, modified, replaced or
refinanced from time to time.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Obligor or
any Subsidiary primarily for the benefit of employees of such Obligor or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Notes” is defined in Section 1.
“Obligors” means the Company and the Subsidiary Guarantors.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or any other applicable Obligor, as the context
indicates, whose responsibilities extend to the subject matter of such
certificate.
“Original Financial Statements” means the Form 10-K of the Company for the
fiscal year ended January 31, 2009.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Earnout Arrangements” is defined in Section 5.15.
“Permitted Jurisdiction” means (a) the United States of America, (b) the British
Virgin Islands and (c) any other country that on the April 30, 2004 was a member
of the European Union (other than Greece or Turkey).
“Person” means an individual, partnership, corporation, company, body corporate,
limited liability company, association, trust, unincorporated organization,
business entity or Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by any Obligor or
any ERISA Affiliate or with respect to which such Obligor or any ERISA Affiliate
may have any liability.

 

B-11



--------------------------------------------------------------------------------



 



“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Pre-taxation Profits” means net income adding back minority interest expense
and provision for income tax.
“Priority Debt” means the sum, without duplication, of (i) Indebtedness of the
Company or any Subsidiary secured by Liens not otherwise permitted by clauses
(a) through (m) of Section 10.5; and (ii) all other Indebtedness of all
Subsidiaries not otherwise permitted pursuant to clauses (a) through (k) of
Section 10.6.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” means a Prohibited Transaction Exemption issued by the Department of
Labor.
“Purchaser” is defined in the first paragraph of this Agreement.
“Pyramid Freight” means Pyramid Freight BVI and Pyramid Freight, South Africa.
“Pyramid Freight BVI” means Pyramid Freight (Proprietary) Limited a company
incorporated with limited liability in the British Virgin Islands with company
number 530960 (excluding Pyramid Freight, South Africa).
“Pyramid Freight Debt” means a principal amount not exceeding South African Rand
898,725,000 owing by Pyramid Freight, South Africa to Pyramid Freight BVI, and
any interest or other liability (actual or contingent) payable in connection
with that amount.
“Pyramid Freight Loan Agreements” means the Loan Agreements as defined in the
Cession in Security Agreement.
“Pyramid Freight, South Africa” means Pyramid Freight (Proprietary) Limited,
South Africa branch, a branch of Pyramid Freight BVI with company number
1987/003687/10 in respect only of its operations in South Africa.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
“receiver” or “administrator” where it relates to a French Subsidiary includes
an administrateur judiciaire, administrateur provisoire, mandataire ad hoc,
conciliateur and mandataire liquidateur.
“receiver” or “administrator” where it relates to a German Obligor includes an
Insolvenzverwalter or creditor’s trustee (Sachwalter).

 

B-12



--------------------------------------------------------------------------------



 



“reconstruction” where it relates to a French Subsidiary includes any
contribution of part of its business in consideration of shares (apport partiel
d’actifs) and any demerger (scission) implemented in accordance with Articles
L.236-1 to L.236-24 of the French Commercial Code.
“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.
“Refinancing Indebtedness” means any Refinancing by the Company or any
Subsidiary of the Indebtedness incurred in accordance with Section 10.6 (other
than pursuant to clause (a), (d), (e), (f) or (h) of Section 10.6) in each case
that does not:
(1) result in an increase in the aggregate principal amount of Indebtedness of
such Person as of the date of such proposed Refinancing (plus the amount of any
fees and premium required to be paid under the terms of the instrument governing
such Indebtedness and plus the amount of reasonable expenses incurred by the
Company or any Subsidiary Guarantor in connection with such Refinancing plus
accrued and unpaid interest) (except to the extent such increases are otherwise
permitted pursuant to Section 10.6(l)); or
(2) if the Indebtedness being refinanced is Subordinated Indebtedness, create
Indebtedness with a final maturity earlier than the final maturity of the
Indebtedness being Refinanced (or, if shorter, the final stated maturity of the
Notes); provided that (a) if such Subordinated Indebtedness being Refinanced is
Indebtedness solely of the Company or a Subsidiary Guarantor, then such
Refinancing Indebtedness shall be Indebtedness solely of the Company or such
Subsidiary Guarantor and (b) such Refinancing Indebtedness shall be subordinate
to the Notes or in the case of any Subsidiary Guarantor, such Subsidiary
Guarantee Agreement, at least to the same extent and in the same manner as the
Indebtedness being Refinanced.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“reorganization” where it relates to a German Obligor includes any of the
reorganisations mentioned in Section 1 of the Corporate Transformation Act
(Umwandlungsgesetz).
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
or director of the Company or another applicable Obligor, as the context
indicates, with responsibility for the administration of the relevant portion of
this Agreement.

 

B-13



--------------------------------------------------------------------------------



 



“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company, or another
applicable Obligor, as the context indicates.
“Senior Indebtedness” means and includes all Indebtedness of the Company, or any
Subsidiary owing to any Person that is not a Subsidiary or Affiliate and which
is not expressed to be junior or subordinate to any other Indebtedness of the
Company or Subsidiary except for Indebtedness of a member of the South African
Group or Pyramid Freight BVI.
“Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of any Obligor within the meaning of Regulation S-X promulgated by
the SEC and in any event shall include each Subsidiary Guarantor.
“South African Facility” means the revolving credit facility dated as of July 9,
2009 made available to any member of the South African Group as such agreement
is amended, modified, replaced or refinanced from time to time and shall also
mean any subsequent credit facility that is similar to the South African
Facility made available to any member of the South African Group.
“South African Group” means Pyramid Freight South Africa and each South African
Subsidiary.
“South African Rand” means the lawful currency of South Africa.
“South African Subsidiary” means any member of the Group incorporated in South
Africa.
“Spanish Obligor” means an Obligor incorporated or formed in Spain.
“Subordinated Indebtedness” means Indebtedness of the Company or any Subsidiary
Guarantor that is by its express terms subordinated in right of payment to the
Notes or the Guaranty of such Subsidiary Guarantor, as the case may be.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.

 

B-14



--------------------------------------------------------------------------------



 



“Subsidiary Guarantee Agreement” means the subsidiary guarantee agreement
contained in Section 23 (and any and all supplements or joinders thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.
“Subsidiary Guarantor” means (x):
(i) UTi (Aust) Pty Limited, ABN 48 006 734 747, a company incorporated in
Australia,
(ii) UTi Africa Services Limited, a BVI Business company incorporated under the
laws of the British Virgin Islands,
(iii) Unigistix Inc, a corporation formed under the laws of New Brunswick,
(iv) UTi, Canada, Inc., a corporation formed under the laws of Canada,
(v) UTi Canada Holdings Inc., a corporation formed under the laws of Canada,
(vi) Span Manufacturing Limited, a corporation formed under the laws of Ontario,
(vii) UTi Deutschland GmbH, a corporation formed under the laws of Germany,
(viii) UTi (HK) Limited, a corporation formed under the laws of Hong Kong,
(ix) UTi Nederland B.V., a corporation formed under the laws of the Netherlands,
(x) Servicios Logisticos Integrados SLI, S.A., Sociedad Unipersonal, a
corporation formed under the laws of Spain,
(xi) Unión de Servicios Logísticos Integrados, S.A., Sociedad Unipersonal, a
corporation formed under the laws of Spain,
(xii) UTi Spain S.A., Sociedad Unipersonal, a corporation formed under the laws
of Spain,
(xiii) UTi (Taiwan) Limited, a corporation formed under the laws of Taiwan,
(xiv) UTi Logistics (Taiwan) Ltd., a corporation formed under the laws of
Taiwan,

 

B-15



--------------------------------------------------------------------------------



 



(xv) UTi Worldwide (UK) Limited, a corporation formed under the laws of the
United Kingdom,
(xvi) UTi, (U.S.) Holdings, Inc, a corporation formed under the laws of
Delaware,
(xvii) UTi, United States, Inc., a corporation formed under the laws of New
York,
(xviii) UTi, Services, Inc., a corporation formed under the laws of California,
(xix) UTi Brokerage, Inc., a corporation formed under the laws of California,
(xx) UTi Logistics, Inc., a corporation formed under the laws of Delaware,
(xxi) Vanguard Cargo Systems, Inc., a corporation formed under the laws of New
York,
(xxii) UTi Integrated Logistics, Inc., a corporation formed under the laws of
South Carolina,
(xxiii) Market Industries, Ltd., a corporation formed under the laws of Oregon,
(xxiv) Market Transport, Ltd, a corporation formed under the laws of Oregon,
(xxv) Triple Express, Inc., a corporation formed under the laws of Oregon,
(xxvi) InTransit, Inc., a corporation formed under the laws of Oregon,
(xxvii) Market Logistics Services, Ltd., a corporation formed under the laws of
Oregon,
(xxviii) Market Logistics Brokerage, Ltd., a corporation formed under the laws
of Oregon,
(xxix) Sammons Transportation, Inc. a corporation formed under the laws of
Montana,
(xxx) Lake States Trucking, Inc. a corporation formed under the laws of Indiana,
(xxxi) Concentrek, Inc., a corporation formed under the laws of Arizona,
(xxxii) United Express, Ltd. a corporation formed under the laws of Oregon,
(xxxiii) African Investments B.V., a private limited liability company formed
under the laws of the Netherlands,

 

B-16



--------------------------------------------------------------------------------



 



(xxxiv) UTi Asia Pacific Limited, a BVI Business company incorporated under the
laws of the British Virgin Islands,
(xxxv) Goddard Company Limited, a BVI Business company incorporated formed under
the laws of the British Virgin Islands,
(xxxvi) UTi International Inc., a BVI Business company incorporated formed under
the laws of the British Virgin Islands,
(xxxvii) UTi (N.A.) Holdings N.V., a corporation formed under the laws of
Netherlands Antilles,
(xxxviii) UTi (Netherlands) Holdings B.V., a private limited company formed
under the laws of the Netherlands,
(xxxix) Pyramid Freight (Proprietary) Limited, a BVI Business company
incorporated under the laws of the British Virgin Islands with company number
530960 (provided that Pyramid Freight BVI is only a Subsidiary Guarantor in
respect of assets that are not located in South Africa),
(xxxx) UTi Logistics N.V., a company formed under the laws of Belgium,
(xxxxi) UTi New Zealand Ltd., a company formed under the laws of New Zealand,
(xxxxii) UTi Ireland Limited, a company organized under the laws of Ireland, and
(xxxxiii) UTi Worldwide (Singapore) Pte Ltd., a company organized under the laws
of Singapore.
(y) each other Subsidiary which has executed and delivered a Joinder Agreement
pursuant to Section 9.10.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for income tax purposes, other
than any such lease under which such Person is the lessor.
“Taiwan Guarantor” means a Subsidiary Guarantor incorporated or formed in
Taiwan.
“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding.

 

B-17



--------------------------------------------------------------------------------



 



“Taxing Jurisdiction” is defined in Section 13.
“Threshold CNW Amount” is defined in Section 10.2.
“trustee” related to a bankruptcy of a Dutch Obligor includes a curator.
“U.S. Guarantor” means any Subsidiary Guarantor that is incorporated or
organized under the laws of the United States of America or any State of the
United States of America (including the District of Colombia) or that resides or
has a domicile, a place of business or property in the United States of America.
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Wholly-Owned Subsidiary” means, as to any Person, at any time, any Subsidiary
one hundred percent of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of such
Person and such Person’s other Wholly-Owned Subsidiaries at such time. Unless
the context otherwise requires, any reference to a “Wholly-Owned Subsidiary” is
a reference to a direct or indirect Wholly-Owned Subsidiary of the Company.
“winding-up, administration or dissolution” where it relates to a French
Subsidiary includes a redressement judiciaire, cession totale de l’enterprise or
liquidation judiciaire or a procédure de sauvegade unde Livre Sixiene of the
French Commercial Code.

 

B-18